                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO

In re:                                             )   Case No. 19-40267-jpg
                                                   )
         California Palms, LLC,                    )
                                                   )   Chapter 11
         Debtor.                                   )
                                                   )
                                                   )   Judge John P. Gustafson
                                                   )


     RESPONSE OF PENDER CAPITAL ASSET BASED LENDING FUND I, L.P.
 TO THE MOTION FOR AN ORDER AUTHORIZING REJECTION OF EXECUTORY
                      CONTRACT [DOC. NO. 47]

         Pender Capital Asset Based Lending Fund I, L.P. (“Pender”) hereby files its Response

(the “Response”) to Debtor’s Motion for an Order Authorizing Rejection of Executory Contract

[Doc. No. 47] (the “Motion”). In support of its Response, Movant states as follows:

                                            Background

         Debtor filed his Motion for an Order Authorizing Rejection of Executory Contract on

April 19, 2019. Doc No. 47. The Motion, through “rejection,” seeks to rewrite the clear terms of

the Settlement Agreement and authorize payment to Pender of $3.7 million. In fact, Debtor

dedicates most of his Motion to alleging facts which are irrelevant to the issue of rejection. It is

clear that the Motion is simply another attempt by Debtor to re-hash the settled State Court

Action and the claims made in Debtor’s adversary complaint.

         There is no factual or legal basis to support rejection, or Debtor’s requested relief. First,

the Settlement Agreement is not an executory contract. Second, and in the alternative, rejection

does not benefit the Debtor’s estate. Third, section 365(c)(2) does not apply to the Settlement

Agreement and therefore does not justify rejection.




19-40267-jpg       Doc 73     FILED 05/10/19      ENTERED 05/10/19 10:21:31            Page 1 of 86
                                           Argument

A.     Applicable Law

       Section 365 of the Bankruptcy Code governs the assumption and rejection of executory

contracts and unexpired leases. 11 U.S.C. § 365. The term “executory contract” is not explicitly

defined in the Bankruptcy Code. See Terrell v. Albaugh (In re Terrell), 892 F.2d 469, 471

(1989); Chattanooga Mem’l Park v. Still (In re Jolly), 574 F.2d 349, 350 (1978). Generally, a

contract is executory where “the obligation of both the bankrupt and the other party to the

contract are so far unperformed that the failure of either to complete performance would

constitute a material breach excusing performance of the other.” Rieser v. Dayton Country Club

Co. (In re Magness), 972 F.2d 689, 694 (6th Cir. 1992) (citing Professor V. Countryman,

Executory Contracts in Bankruptcy, Part I, 57 Minn.L.Rev. 439, 460 (1973)); see also Terrell,

892 F.2d at 471 (“Congress intended the term to be defined as a contract ‘on which performance

remains due to some extent on both sides.’”) (internal citation omitted); Jolly, 574 F.2d at 350-

51. However, in the context of rejection, the Sixth Circuit applies the functional approach, which

requires courts to “work backward, proceeding from an examination of the purposes rejection is

expected to accomplish. If those objectives have already been accomplished, or if they can’t be

accomplished through rejection, then the contract is not executory within the meaning of the

Bankruptcy Act.” Jolly, 574 F.2d at 351; Magness, 972 F.2d at 694 (noting that Jolly had found

the Countryman test “helpful but not controlling in the resolution of what is an executory

contract”).

       Rejection of an executory contract constitutes a breach of the contract which is deemed to

have occurred “immediately before the date of the filing of the petition.” 11 U.S.C. § 365(g)(1).

“Courts consistently have held that rejection of an executory contract does not unwind




                                                2

19-40267-jpg     Doc 73     FILED 05/10/19      ENTERED 05/10/19 10:21:31           Page 2 of 86
transactions that already have been consummated – or void property rights that already have

been obtained – under the contract prior to rejection.” In re Bachinski, 393 B.R. 522, 544 (Bankr.

S.D. Ohio 2008) (citing cases in accord) (emphasis added). Rejection does not rescind the

contract or terminate rights arising from the rejected contract. Id.

B.      The Settlement Agreement is Not an Executory Contract.

        The Settlement Agreement is not an executory contract under the Sixth Circuit’s

functional test. Under the functional test set forth in Jolly, a contract cannot be executory where

“the purposes rejection is expected to accomplish … can’t be accomplished through rejection.”

This is true here. Debtor seeks to reject the Settlement Agreement and “pay $3.7 million to

Pender as agreed to;” however, this is not an available option under the contract and therefore

cannot be accomplished through rejection.

        The terms of the Settlement Agreement are enforceable as written.1 The Settlement

Agreement explicitly requires payment of $3,700,000 by January 31, 2019, or payment of a

$20,000 extension fee by January 30, 2019, to further extend the deadline for payment to

February 28, 2019. See ¶ 4, Settlement Agreement attached as Exhibit 12. Neither of these

amounts was paid by the Debtor which constitutes a default under the Settlement Agreement. ¶

8(a), Ex. 1 (“It is a ‘Default’ under this Agreement if any of the following occurs without notice

or demand, except as specifically indicated: (a) Pender does not timely receive the Settlement

Payment, the Rucci Parties’ signatures to the Mutual Release, or both.”). As a result of the


1
  Ohio law holds that “[a] release is a contract that is favored by the law to encourage the private resolution of
disputes.” Lewis v. Mathes, 829 N.E.2d 318, 322 (Ohio Ct. App. 2005). A release “may be defined as the giving up
or abandoning of a claim or right to the person against whom the right is to be enforced or exercised.” Fabrizio v.
Hendricks, 654 N.E.2d 127, 130 (Ohio Ct. App. 1995). It is an “absolute bar to a later action on any claim
encompassed within the release.” Haller v. Borror Corp., 552 N.E.2d 207, 210 (Ohio 1990). The Settlement
Agreement is similarly enforceable in bankruptcy. See In re Motorwerks, Inc., 371 B.R. 281, 288 (Bankr. Ct. S.D.
Ohio 2007); see also Mosier v. Callister, Nebeker & McCullough, 546 F.3d 1271 (10th Cir. 2008) (“[a] trustee
stands in the shoes of the debtor and can take no greater rights than the debtor himself had.”).
2
  Debtor continues to rely on and attach an incomplete version of the Settlement Agreement in his pleadings.


                                                        3

19-40267-jpg        Doc 73      FILED 05/10/19          ENTERED 05/10/19 10:21:31                 Page 3 of 86
default, Pender has the right to enforce the entire indebtedness, as stated in the Foreclosure

Judgment. ¶ 9, Ex. 1 (“Rucci Parties may not impede, impair, contest, or otherwise oppose … the

amount of the indebtedness recited in the Foreclosure Judgment.”). Under the plain terms of the

Settlement Agreement, Pender is entitled to $4,170,000.00 as of October 1, 2018, plus interest

and additional attorneys’ fees. Rejection of the Settlement Agreement would not permit Debtor

to demand that Pender accept $3,700,000.00 in full satisfaction of Debtor’s obligations as if

Debtor had made the required extension payments. Because Debtor’s stated purpose of rejection

(i.e. reducing its obligation to Pender to $3,700,000.00) cannot be accomplished, the Settlement

Agreement is not an executory contract under the Sixth Circuit’s functional test.

       In fact, the rejection does not accomplish any benefit to the estate whatsoever. Rejection

of the Settlement Agreement is treated as a breach under section 365(g)(1) of the Bankruptcy

Code. The breach is deemed to have occurred “immediately before the date of the filing of the

petition.” 11 U.S.C. § 365(g)(1). As described above, Debtor was in breach of the Settlement

Agreement as of January 31, 2018. Furthermore, the result of the breach is Pender’s right to

enforce the entire indebtedness as set forth in the Foreclosure Judgment - $4,170,000.00 as of

October 1, 2018. ¶ 9, Ex. 1; see also Foreclosure Judgment attached as Ex. 2.

       Debtor is not entitled to rewrite the terms of the contract or change the rights of the

parties under the Settlement Agreement through rejection. See In re Bachinski, 393 B.R. at 544;

see also In re Peralta Food Corp., 2008 WL 190503 at **6–7 (Bankr.S.D.Fla. Jan.18, 2008)

(rejection of settlement agreement did not rescind the agreement or the obligations therein and

would not affect the validity of a judgment against the Debtor). Rejection does not benefit to the

Debtor’s estate as evidenced by the section 365(g)(1) analysis; thus the Settlement Agreement is

not an executory contract under this Circuit’s functional test. The rights of Pender under the




                                                4

19-40267-jpg     Doc 73     FILED 05/10/19      ENTERED 05/10/19 10:21:31           Page 4 of 86
Settlement Agreement remain the same, namely Pender’s right to enforce the entire indebtedness

as set forth in the Foreclosure Judgment.

         Furthermore, the Settlement Agreement would not be an executory contract under the

definition proposed by Professor Countryman, either, which requires the contract to be “so far

unperformed that the failure of either party to complete performance would constitute a material

breach excusing the performance of the other.” See Magness, 972 F.2d at 694 (internal

quotations and citations omitted). Here, there is no remaining performance by Pender which

could constitute a material breach excusing Debtor’s performance. The only performance

arguably required by Pender is providing Collateral Releases “[u]pon timely satisfaction of the

Settlement Conditions” – i.e. timely payment by Debtor. ¶ 6, Ex. 1. This performance was

contingent on Debtor’s timely payment under the Settlement Agreement, which did not occur.

         Debtor alleges that Pender breached the Settlement Agreement by not providing full

releases before Pender received settlement funds, and by not providing a ten-day cure period.

Neither of these actions were required under the terms of the Settlement Agreement, though

Pender satisfied both of the alleged conditions in any event. As stated above, Pender is only

required to provide Collateral Releases upon timely satisfaction of the Settlement Conditions –

Pender did not receive funds and therefore was not required to provide Collateral Releases.

Debtor admits that Pender complied with the requirement to provide an escrow instruction letter,

as required by the Settlement Agreement. What Debtor leaves out is the fact that Pender did

provide copies of the executed Collateral Releases to the title company.

         The Settlement Agreement provides no cure period for untimely payments. Debtor’s

quote selection manipulates the clear language of the Settlement Agreement and misleads this

Court:




                                                5

19-40267-jpg     Doc 73     FILED 05/10/19      ENTERED 05/10/19 10:21:31         Page 5 of 86
¶ 8, Ex. 1. There is no cure period applicable to a default resulting from Pender not timely

receiving the Settlement Payment. Id. This heavily negotiated paragraph of the Settlement

Agreement clearly only provides cure periods for Defaults under 8(b) and 8(f).

C.      The Settlement Agreement is Not a Contract to Make a Loan or Extend Debt
        Financing or Financing Accommodation Within the Meaning of Section 365(c)(2).

        Section 365(c)(2) does not apply to the Settlement Agreement. First, as stated above, the

Settlement Agreement is not executory and therefore section 365(c)(2) does not apply. Second,

the Settlement Agreement is not a “contract to make a loan, or extend other debt financing or

financial accommodations, to or for the benefit of the debtor, or to issue a security of the debtor.”

11 U.S.C. § 365(c)(2); see also In re Cardinal Industries, Inc., 146 B.R. 720, 731 (Bankr. S.D.

Ohio 1992) (“The purpose of [section 365(c)(2)], at least in part, is to prevent the trustee from

requiring new advances of money or other property. The section permits the trustee to continue

to use and pay for property already advanced, but is not designed to permit the trustee [sic] to

demand new loans.”) (internal quotations and citations omitted). The Settlement Agreement is

not an extension of money or credit – there is no future money or credit involved. As such, this

section is inapplicable in this case.


                                                 6

19-40267-jpg      Doc 73     FILED 05/10/19      ENTERED 05/10/19 10:21:31            Page 6 of 86
                                          Conclusion

        WHEREFORE, for the reasons set forth above, Pender respectfully requests that this

Court enter an order denying Debtor’s Motion and grant such other relief as the Court deems

appropriate, fair, and just.


Dated: May 10, 2019                             Respectfully submitted,

                                                /s/ Nancy A. Valentine
                                                Nancy A. Valentine (0069503)
                                                Miller Canfield Paddock & Stone, PLC
                                                1100 Superior Avenue East, Suite 1750
                                                Cleveland, Ohio 44114
                                                (216) 716-5044 (company)
                                                (216) 716-5043 (fax)
                                                valentinen@millercanfield.com

                                                and

                                                Ronald A. Spinner (Michigan P73198) (pro hac)
                                                150 West Jefferson, Suite 2500
                                                Detroit, MI 48226
                                                Phone: (313) 496-7668
                                                Fax: (313) 496-7500
                                                spinner@millercanfield.com

                                                Attorneys for Pender Capital Asset Based
                                                Lending Fund I, L.P.




                                                7

19-40267-jpg      Doc 73       FILED 05/10/19   ENTERED 05/10/19 10:21:31         Page 7 of 86
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 10, 2019, a true and correct copy of the foregoing Response

of Pender Capital Asset Based Lending Fund I, L.P. to the Motion for an Order Authorizing

Rejection of Executory Contract [Doc. No. 47] was served upon the following in the manner

indicated:

Via the Court’s Electronic Case Filing System:

      Jeffrey Kurz jeffkurz@hotmail.com, dc1095dt@yahoo.com
      Sebastian Rucci SebRucci@gmail.com
      Ronald A. Spinner spinner@millercanfield.com
      United States Trustee (Registered address)@usdoj.gov
      Nancy A. Valentine valentinen@millercanfield.com, waldroup@millercanfield.com
      Joshua Ryan Vaughan jvaughan@amer-collect.com, SAllman@AMER-
       COLLECT.COM;rschroeter@amer-collect.com;HouliECF@aol.com
      Richard G. Zellers zellersesq@gmail.com
      Tiiara N. A. Patton ust401 tiiara.patton@usdoj.gov

and by first-class, U.S. mail, postage prepaid, on the following as listed on the Debtor’s list of its
20 largest unsecured claims:

Hypercore                         Law Office of Jeff Kurz            Vonage Business
P.O. Box 840964                   42 N. Phelps Street                3200 Windy Hill Rd, St 200
Dallas, TX 75284-0964             Youngstown, OH 44503-1130          East Atlanta, GA 30339-5640

AT&T                              Law Off Robert Schuerger           Ohio Edison
P.O. Box 5019                     81 S. 5th Street, Suite 400        76 S. Main Street
Carol Stream, IL 60197-5019       Columbus, OH 43215-4323            Akron, OH 44308-1817

Youngstown Water Dept.            Dominion Energy                    Law Office of James Vitullo
P.O. Box 6219                     P.O. Box 26785                     5232 Nashua Drive
Youngstown, OH 44501-6219         Richmond, VA 23261-6785            Austintown, OH 44515-5122

Ohio Bureau of Workers'           Ohio Edison                        Daniel R. Yemma
Compensation                      5001 NASA Blvd                     Mahoning County Treasurer
Legal Division/Bankruptcy         Fairmont WV 26554                  120 Market Street
Unit                                                                 1st Floor
PO Box 15567                                                         Youngstown, OH 44503
Columbus, OH 43215-0567

Ohio Department of Taxation


                                                  8

19-40267-jpg     Doc 73      FILED 05/10/19       ENTERED 05/10/19 10:21:31            Page 8 of 86
Bankruptcy Division
P.O. Box 530
Columbus, OH 43216


                                           /s/ Nancy A. Valentine
                                           Nancy A. Valentine (0069503)
                                           One of the Attorneys for Pender Capital Asset
                                           Based Lending Fund I, L.P.
33580114.4\157569-00001




                                               9

19-40267-jpg         Doc 73   FILED 05/10/19   ENTERED 05/10/19 10:21:31    Page 9 of 86
                                    EXHIBIT 1




19-40267-jpg   Doc 73   FILED 05/10/19   ENTERED 05/10/19 10:21:31   Page 10 of 86
                         SETTLEMENT AGREEMENT AND RELEASE

          This Settlement Agreement and Release ("Agreement") is entered into effective November 8,
  2018, by PENDER CAPITAL ASSET BASED LENDING FUND I, LP, a Delaware limited partnership
  ("Pender"); CALIFORNIA PALMS, LLC, an Ohio limited liability company ("Borrower"); CALIFORNIA
  PALMS ADDICTION RECOVERY CAMPUS, INC., an Ohio corporation ("CPARC'); and SEBASTIAN Rum,
  an individual ("Guarantor," and together with Borrower, the "Borrower Parties") (Borrower Parties and
  CPARC together are the "Rued parties;" Pender and Borrower Parties together are the "Parties").

                                  RECITALS AND CERTAIN DEFINITIONS

      A. On or about March 12, 2018, Borrower Parties executed certain documents including, without
  limitation, a Promissory Note (the "Note"), a Mortgage and Security Agreement (the "Mortgage"), an
  Environmental Indemnity Agreement (the "Environmental Indemnity"), and a Guaranty (the
  "Guaranty") (collectively, the "Loan Documents"), to evidence a $4,000,000 commercial loan
  transaction (the "Loan").
      B. The Loan and Mortgage relate to real estate having an address of 1051 N. Canfield Niles Rd.,
  Austintown, Ohio (aka 5455 Clarkins Drive, Austintown Township, Ohio) and more particularly
  described on Exhibit 1 (the "Real Estate"). Borrower, CPARC, or both operate the Real Estate as a
  veteran's care and addiction recovery center.
      C. Out of the $4,000,000 Loan proceeds:

             i.   Pender delivered the total amount of $3,187,052.00 to John A. Wise & Assoc., PLLC
                  (including by its agent Amy Fryar) ("JAW'), who served as escrow agent in connection
                  with closing on the Loan. JAW disbursed some of those funds on or about March 19,
                  2018. The funds held by JAW and not disbursed, including any unearned title premiums
                  and costs of endorsements, are referred to as the "Title Company Funds."

            ii    Pender retained $465,000 in escrow and reserve funds (the "Escrows"), specifically
                  composed of (a) $25,000 in real estate tax escrows, (b) $20,000 in hazard insurance
                  escrows, and (c) $420,000 in "holdbacks" (i.e., reserve funds).

           iii.   Ponder retained $347,948.00 in aggregate fees and costs due to Ponder (the "Fender's
                  Fees") as origination, due diligence, and similar fees.

     D. Borrower Parties have disputed whether the Loan is valid, including based on the actions of
  Ponder and JAW. Borrower Parties filed suit in Mahoning County Court of Common Pleas as Case No,
  2018 CV 01015 (the "Lawsuit") to resolve these disputes. Pender filed a counterclaim in the Lawsuit, and
  named CPARC as a third-party defendant because CPARC may claim an interest in the Real Estate.

      E. "Borrower Parties Complaint" means that certain Verified Complaint commencing the Lawsuit
  and the Motion for Injunctive Relief and any and all Claims raised in such Motion for Injunctive Relief.

      F. "Claims" means any and all manner of debts, accounts, warranties, representations, covenants,
  contracts, agreements, liabilities, obligations, expenses, damages, actions, claims, counterclaims,
  demands, causes of action, suits, defenses, offsets against obligations of any nature whatsoever, known or
  unknown, either now accrued or later maturing, in contract or in tort, at law or in equity, by reason of any
  matter, cause or thing, from the beginning of the world to and including the date of this Release and all
  times thereafter.




19-40267-jpg      Doc 73       FILED 05/10/19         ENTERED 05/10/19 10:21:31                Page 11 of 86
      G, "Fender Counterclaim" means the Defendant's Verified Answer and Affirmative Defenses to
  Plaintiffs Verified Complaint and Counter-Plaintiffs Verified Counterclaim and Third-Party Complaint
  for Foreclosure and Other Relief.

      H, The Parties wish to settle the Lawsuit and any other Claims between them, according to the terms
  of this Agreement,

     NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is
  acknowledged, the Parties agree as follows:

                                                  AGREEMENT

  1. Recitals: The Parties acknowledge and agree that the Recitals are true and correct and incorporated
     into this Agreement,

  2. Closing: On or before November 8, 2018, the Rucci Parties must deliver to Ponder three original
     counterpart signatures to each of the following (the "Closing Deliveries"): (a) this Agreement; (b) the
     Stipulation and Agreed Order Regarding Motion to Appoint Receiver, Pender's Fees, and Escrows
     and Holdbacks (Exhibit 2) (the "Stipulation"), executed by the Rucci Parties' legal counsel; (c) the
     Stipulated Order Appointing Receiver (Exhibit 3) (the "Receiver Order"), executed by the Rucci
     Parties and their legal counsel; (d) the Agreed Judgment and Decree of Foreclosure (Exhibit 4) (the
     "Foreclosure Judgment"), executed by the Rucci Parties and their legal counsel; (e) the Broker's
     Mutual Release (Exhibit 5) (the "Broker's Release"), executed by Michael Lewis and Charles
     Bowles; (D the Agreement and Acknowledgment executed by the Rucci Parties (Exhibit 6) (the
     "Acknowledgment"); (g) the Subordination of Lease executed by Borrower, California Palms Hotel,
     Inc., and CPARC (Exhibit 9) (the "Subordination"). Notwithstanding anything contained herein, the
     Parties will provide reasonable cooperation with each other to obtain the Broker's Mutual Release in
     the form attached as Exhibit 5 or as it may be modified to obtain the Broker's Mutual Release;
     provided, that the failure of Charles Bowles and/or Michael Lewis to sign the Broker's Release shall
     not be grounds for default under this Agreement.

  3.   Effect of Closing: Upon Pender's receipt of the Closing Deliveries and the Settlement Fee: (a) Ponder
       will deliver a fully executed Agreement to the Rucci Parties' legal counsel; (b) the Parties each direct
       their legal counsel to cooperate in submitting the. Stipulation and Settlement Stipulation and having it
       entered in the Lawsuit, including cooperation in the filing of a joint motion if deemed necessary or
       appropriate by Pender's legal counsel; (c) Pender's legal counsel must hold the Receiver Order and
       Foreclosure Judgment and not release, publicly file, or seek entry of the same unless and until a
       Default (defined below) occurs; (d) this Agreement and the Broker's Release will be immediately
       effective; (e) following entry of the Stipulation, Pender shall receive all Title Company Funds less
       $34,000 (which $34,000 shall be paid to or at the direction of Michael Lewis), and the Rucci Parties
       will, and direct their legal counsel to, fully cooperate with Ponder and Fender's legal counsel to effect
       Pender's receipt of such funds; (f) the Rucci Parties will continue to operate and manage the Real
       Estate in compliance with all applicable laws and regulations, and maintain it in physical condition
       not worse than that existing as of October 19, 2018 (ordinary wear and tear excepted); and (g) Ponder
       will provide Collateral Releases (as defined below) as set forth in Section 6.

  4. Settlement: On or before December 31, 2018 ("Payment Deadline"), Borrower shall (together, the
     "Settlement Conditions") (a) pay $3,600,000 to Fender (the "Settlement Payment"), and (b) deliver
     counterpart signatures from each of the Rucci Parties to the Mutual Release (Exhibit 7) (the "Mutual
     Release") to Pender's legal counsel. The Settlement Payment shall be paid by wire transfer of
     immediately available federal funds in accordance with the following (the "Wire Instructions"):




                                                        2



19-40267-jpg       Doc 73       FILED 05/10/19          ENTERED 05/10/19 10:21:31                Page 12 of 86
                  ABA Routing number        122243761
                  Swift Code:               CETYUS66
                  Name:                     1st Century Bank
                  Address:                  1875 Century Park East, Suite 100,
                                            Los Angeles, CA 90067
                  Beneficiary Account II:   2100096235
                  Beneficiary Account Name: Pender Capital Management, LLC

     Borrower may, at its election, extend the Payment Deadline from December 31, 2018 to January 31,
     2019 (the "First Extension") by paying to Pender, in accordance with the Wire Instructions and on or
     before December 28, 2018, an extension fee of $10,000, If Borrower exercises the First Extension,
     the Settlement Payment shall be increased to $3,700,000, and all other Settlement Conditions shall
     remain in full force and effect.

     If Borrower timely exercised the First Extension, Borrower may, at its election, extend the Payment
     Deadline from January 31, 2019 to February 28, 2019 (the "Second Extension," and together with the
     First Extension, the "Extensions") by paying to Pender in accordance with the Wire Instructions and
     on or before January 30, 2018, an extension fee of an additional $20,000. If Borrower exercises the
     Second Extension, the Settlement Payment shall be increased to $3,800,000, and all other Settlement
     Conditions shall remain in full force and effect.

     Borrower may not exercise either of the Extensions if a Default has occurred under this Agreement,
     other than nonpayment of the Settlement Payment,

  5. Effect of Settlement: Upon timely satisfaction of the Settlement Conditions, (a) the Parties authorize
     and direct their respective legal counsel to cooperate in filing a joint motion and stipulated order to
     dismiss the Lawsuit such that the Borrower Parties' Complaint is dismissed with prejudice and the
     Pender Counterclaim is dismissed without prejudice and otherwise without costs or fees, in the form
     attached as Exhibit 8 (the "Dismissal"); and (b) Pender's legal counsel will deliver a fully-executed
     Mutual Release to the Rucci Parties' legal counsel. Upon timely satisfaction of the Settlement
     Conditions, and the passage of ninety-one (91) days from Fender's receipt of the Settlement Payment,
     and provided no Default has occurred, Pender's legal counsel will deliver all originals of the Receiver
     Order and Foreclosure Judgment to the Rucci Parties' 1. :;al counsel without first seeking entry and
     Fender shall cause the dismissal of the Pender Counterclaim to be amended such that the Pender
     Counterclaim is dismissed with prejudice.

  6. Collateral Releases: Upon timely satisfaction of the Settlement Conditions, if the Rucci Parties fund
     the Settlement Payment in whole or in part through new financing that requires Borrower Parties
     provide any new lender a first priority, properly perfected mortgage lien in the Real Estate, and if
     such new financing utilizes a national commercial title insurance company or other title company
     meeting Fender's reasonable approval, Pender will provide a reasonable escrow instruction letter to
     such title insurance company whereby Pender agrees to, upon satisfaction of the Settlement
     Conditions, release the (a) the Mortgage and (b) any UCC-1 Financing Statements or UCC Fixture
     Filings in favor of Pender against the Real Estate or the Rucci Parties (collectively, the "Collateral
     Releases"). If the Settlement Payment is paid by the Rucci Parties without use of a new lender who
     requires a first priority mortgage lien in the Real Estate, then Pender need not record the Collateral
     Releases until ninety-one (91) days after Pender receives the Settlement Payment, and then only if no
     Default has occurred. In either event, and after the passage of ninety-one (91) days after Fender
     receives the Settlement Payment, and if no Default has occurred, Pender will deliver the Mutual
     Release as provided in paragraph 5.




                                                      3



19-40267-jpg      Doc 73      FILED 05/10/19         ENTERED 05/10/19 10:21:31                Page 13 of 86
  7. CPARC Lease; Rucci Tenant Interest: In the event of default under this Agreement, and after the
     passage of any applicable cure period, if any, CPARC will agree to the termination of that certain
     Lease Agreement dated January 15, 2017 or any other lease or rental agreement (the "Lease(s)") by
     and among CPARC or any successor entity or entity filling a similar role with respect to the Real
     Estate, on the one hand, and Borrower, California Palms Hotel, Inc., or any successor entity, on the
     other hand, at the earlier of (a) thirty (30) days after the date of the notice to Plaintiffs and CPARC by
     either Pender or any court-appointed receiver over the Real Estate of termination the Lease(s); or (b)
     April 30, 2019; unless the parties agree otherwise in writing. In addition, the Rucci Parties
     acknowledge and agree that the Acknowledgment and the Subordination are effective immediately
     upon closing on this Agreement. Guarantor agrees, individually and on behalf of all entities in which
     he holds an interest or that he controls, to exit the Real Estate within thirty (30) days after any
     Default, regardless of whether notice has been given. The Rucci Parties shall keep the Real Estate
     free and clear of liens and encumbrances unless and until all Settlement Conditions are timely
     satisfied, and shall otherwise maintain and protect the Real Estate in accordance with the terms and
     conditions of the Mortgage and in the same condition, order, and repair as existed as of October 19,
     2018 (ordinary wear and tear excepted).

  8. Default: It is a "Default" under this Agreement if any of the following occurs without notice or
     demand, except as specifically indicated: (a) Pender does not timely receive the Settlement Payment,
     the Rucci Parties' signatures to the Mutual Release, or both; (b) any Rucci Party files any paper in the
     Lawsuit not specifically contemplated by this Agreement, or commences any other legal action
     against or impairing or impeding the interests of Pender and such lawsuit is not dismissed within ten
     (10) days of notice such default; (c) any bankruptcy or insolvency petition, or any assignment for the
     benefit of creditors action, is filed by or against any Borrower Party, or in connection with the Real
     Estate, or in which the Real Estate is or may be an asset; (d) any Rucci Party seeks, or a court of
     competent jurisdiction or any trustee or receiver for any Rucci Party makes, a determination that the
     Settlement Payment or any other payment or transfer contemplated by this Agreement constitutes a
     preference or fraudulent conveyance, or otherwise that any of the transfers contemplated by this
     Agreement should be set aside or held ineffective; (e) any action or proceeding is commenced with
     respect to any Rucci Party relating to the Real Estate and the operations of it, or any such action or
     proceeding is threatened by any party, except actions filed by any Rucci Party to assist in the
     certification process of the rehabilitation center currently occupying the Real Estate; or (f) any Rucci
     Pat ,y fails to keep t!.ie Real Estate free and clear of liens and encumbrances and to otherwise maintain
     and protect the Real Estate in accordance with the terms and conditions of the Mortgage other than
     those that may exist as of the Effective Date of this Agreement after notice of such default in
     accordance with Section 14 and such default(s) are not cured within ten (10) days of such notice.
     Notwithstanding this definition, upon satisfaction of the Settlement Conditions and provided that no
     other Default has then occurred, Pender shall only be entitled to exercise the Remedies described in
     Section 8 below upon a Default under subsections 8(c) or 8(d) of this Agreement without notice or
     demand.

  9. Remedies: After a Default, and the expiration of the applicable cure period, if any, Fender may release,
     submit in the Lawsuit or otherwise seek entry of, provide to any court or tribunal as evidence of the
     obligation and amount evidenced by the Loan Documents, and otherwise deem effective the Receiver
     Order, the Foreclosure Judgment, or both. Further, to the extent the Dismissal has been submitted or
     entered, Pender shall be entitled to withdraw the motion and, if necessary, have the Pender Counterclaim
     reinstated. The Rucci Parties may not impede, impair, contest, or otherwise oppose Pender's submission
     or the court's entry of the Receiver Order or the Foreclosure Judgment, any activities of the receiver in
     the Lawsuit, any foreclosure or receiver sale of the Real Estate, the amount of the indebtedness recited in
     the Foreclosure Judgment, the validity or enforceability of the Loan and the Loan Documents,
     reinstatement of the Pender Counterclaim, or any other matter alleged by Pender in the Lawsuit, except


                                                        4



19-40267-jpg      Doc 73       FILED 05/10/19          ENTERED 05/10/19 10:21:31                 Page 14 of 86
      that the Rucci Parties may defend any effort by Pender to impose punitive or exemplary damages (but
      may only oppose to the extent of those prinitive or exemplary damages).

  10. Identity of Lawsuit; Borrower Parties filed a motion to consolidate the Lawsuit with Case
      No. 2017 CV 01872. This motion has not yet been ruled upon. The Parties acknowledge and agree
      that this Agreement is intended to resolve the underlying disputes between them, and that any
      consolidation of the Lawsuit into Case No, 2017 CV 01872 should not frustrate, impede, or defeat
      this intent. The Parties therefore authorize and direct their respective legal counsel to cooperate in
      making any requisite changes to the caption(s) of the Stipulation, the Receiver Order, and the
      Foreclosure Judgment, along with any other submissions or papers reasonably necessary to
      accomplish the purposes of this Agreement, if any consolidation occurs.

  11. Borrower Release of Pender: Upon execution of this Agreement, Borrower Parties hereby release
      and forever discharge Pender Parties (defined below) and JAW from any and all Claims arising out of
      the Loan, the Loan Documents, the Real Estate, the Escrows, or that were or could have been asserted
      in the Lawsuit, exceptfor any Claims that Pender breached this Agreement. "Fender Parties" means,
      collectively, (i) Pender; (ii) Pender's parents, subsidiaries, and other affiliates; (iii) all predecessors,
      successors, and assigns of any of the foregoing; (iv) all servicers acting on behalf of any of the
      foregoing; and (v) each of their respective officers, directors, employees, agents, attorneys, and other
      representatives.

  12. Confidentiality: The existence and terms of this Agreement will be forever treated as confidential
      and shall not be disclosed or released to any persons, except (i) to properly interested parties, such as
      the parties' lawyers, accountants, tax preparers, spouse, or as may be required by law; (ii) the
      existence (but not the terms) of this Agreement may be disclosed by submission of the Dismissal;
      (iii) Fender may disclose this Agreement, its terms, or both as Pender may deem necessary to enforce
      this Agreement; and (iv) the Broker's Release may be disclosed to Brokers to obtain their signature,
      but no other terms of this Agreement, nor the Agreement itself nor other exhibits to it, may be
      disclosed. If this paragraph is breached, then the breaching party will be liable to the non-breaching
      party for all damages caused thereby including, without limitation, reasonable attorneys' fees, costs
      and expenses incurred in obtaining an award of damages against the breaching party.

  13. Debtor-Crelitor Relationship; No Duty: Borrower Parties and Fender have a debtor-creditor
      relationship. This relationship is not, and may not be construed to be, any other kind of relationship,
      including a joint venture, partnership or fiduciary relationship. Although Pender has certain rights
      under this Agreement and the Loan Documents, these rights (1) are exclusively for Pender's
      protection and benefit as a creditor, (2) may, but need not, be exercised by Pender in its sole
      discretion, and (3) are not for the benefit of any Borrower Party. Neither Pender, nor any firm, entity,
      agent or professional retained by Pender, has a duty of disclosure, loyalty or care to any Borrower
      Party. Borrower Parties have relied and will rely exclusively on their own judgment with respect to
      legal, financial, Real Estate-related and other matters.

  14. Notices: All notices, demands, certificates, requests or other communications under this Agreement
      shall be in writing by email to the email addresses listed below and by overnight courier service,
      delivery charges prepaid, or facsimile transmission if the sender's system can confirm receipt of the
      facsimile transmission) or delivery addressed to the appropriate notice address set forth below and
      deemed to be given or made when delivered or twenty-four (24) hours after being deposited in the
      mail with postage prepaid by registered or certified mail; provided however that notices from Rucci
      Parties to Pender pursuant to any of the provisions of the Loan Documents shall not be effective until
      received by Pender and that Pender and the Rucci Parties shall provide an electronic copy of any
      notice to the emails set forth below. The parties and any other Person to receive notices as provided in
      this Agreement or the other Loan Documents may, by notice given hereunder, designate any further


                                                         5



19-40267-jpg       Doc 73       FILED 05/10/19          ENTERED 05/10/19 10:21:31                  Page 15 of 86
      or different addresses to which subsequent notices, demands, certificates, requests or other
      communications shall be sent. The notice addresses for Pender and the Rucci Parties are as follows:

  If to Pender:                                           With Copy to:

  Zach Murphy, Co-Founder I Chief Investment              Nancy A. Valentine, Esq.
  Officer                                                 Miller, Canfield, Paddock and Stone, PLC
  Pender Capital                                          1100 Superior Avenue East, Suite 1750
  11766 Wilshire Blvd, Suite 460                          Cleveland, Ohio 44114
  Los Angeles, CA 90025                                   Phone: 216-716-5040
  Phone: 310-853-8001                                     Fax: 248-879-2001
  Email: zach@PenderCapital.com                           Email: valentinen@millercanfield.com

                                                          And

                                                          Scott Lesser, Esq.
                                                          Miller, Canfield, Paddock and Stone, PLC
                                                          840 W. Long Lake Road, Suite 150
                                                          Troy, Michigan 48098
                                                          Phone: 248-267-3319
                                                          Fax: 248-879-2001
                                                          Email: lesser@millercanfield.com

  If to Rucci Parties:                                    With a copy to:

  Mr. Sebastian Rucci                                     Jeffrey A. Kurz
  5455 Clarkins Drive                                     42 N. Phelps St.
  Youngstown, OH 44515                                    Youngstown, OH 44503
  Email: sebrucci@gmail.com and                           Phone: (330) 747-5879
  Sebastian@caliparc.com                                  Fax: (330) 743-2536
                                                          Email: JeffKarz@hotmail.corn

                                                          James A. Vitullo
                                                          5232 Nashua Drive
                                                          Austintown, OH 44515-5122
                                                          Phone: 330-207-8571
                                                          Email: jamesavitullo@gmail.com

  15. Full Agreement: This Agreement, together with its exhibits, incorporates all negotiations and
      understandings of the Parties, and supersedes all prior and contemporaneous writings, relating to its
      subject matter. There are no unwritten agreements, representations or warranties by or between the
      Parties. This Agreement may only be amended in a writing signed by all Parties.

  16. Counterparts: This Agreement may be signed in any number of duplicate originals, and each will be
      deemed an original. This Agreement may be signed by electronic, scanned or facsimile signature
      (though the Parties do not waive the right to receive actual original signatures where required for
      recording, authentication or other purposes), and each such signature will be deemed an original.

  17. Governing Law and Construction: This Agreement is governed by the laws of the state of Ohio,
      without regard to any conflict of laws principles adopted by the courts of this state. All Parties have


                                                      6



19-40267-jpg       Doc 73     FILED 05/10/19          ENTERED 05/10/19 10:21:31               Page 16 of 86
     had enough time to review this Agreement before signing, including with access to competent legal
     counsel of their choice, and have negotiated this Agreement at arms-length. No fraud, duress, undue
     influence or coercion of any kind was exercised by any Party or its agents on any other Party.
     Accordingly, no provision of this Agreement will be subject to the principle of construing its meaning
     against the drafter. Titles and captions in this Agreement merely identify the relevant portions, and do
     not modify the meaning of this Agreement's provisions.
  18. Severability: Wherever possible, each provision of this Agreement will be interpreted so as to be
      valid, effective and enforceable under applicable law. If not possible, however, then the portion of the
      clause or provision that is not valid, effective or enforceable under applicable law will be deemed
      stricken from this Agreement. The remainder of any such clause or provision, and the balance of this
      Agreement, will remain valid and in full force and effect, so long as that remainder can be given
      effect without the invalid clause or provision and without changing the meaning of the remainder.
  19. Representations, Warranties and Authority to Enter into Agreement: After consulting with
      counsel of their choice, the Rucci Parties acknowledge, represent, and warrant that they have read this
      Agreement in its entirety and have apprised themselves of sufficient information to intelligently
      decide whether to execute this Agreement; that their decision to execute this Agreement is not
      predicated on or influenced by any statements or representations, written or oral, not set forth in this
      Agreoment; that they clearly understand this Agreement and each of its terms; fully and
      unconditionally consents to the terms of this Agreement freely, voluntarily, with knowledge, and
      without duress; and have full and complete authority to sign this Agreement, including taking any
      necessary corporate action to do so, without being in conflict with any applicable governing
      documents, contracts, law, judgments, or orders. None of the Rucci Parties has any present intent to
      file or solicit the filing of any bankruptcy petition with respect to any of the Rucci Parties or in
      connection with the Real Estate, and acknowledge and agree that any such filing within one-hundred
      eighty (180) days after the date of this Agreement would be in bad faith and solely for the purpose of
      frustrating Pender.
  20. JURY WAIVER: The Parties knowingly and unconditionally waive all constitutional and other
      rights to a jury trial in any action or proceeding arising out of or relating to this the Loan, the Loan
      Documents, the Real Estate or the Agreement. Rather, any action or proceeding will be heard by a
      court of competent jurisdiction sitting without a jury. Borrower Parties have had the opportunity to
      review the effect of this provision with legal counsel before signing.


                                  [The signature page follows on the next page.]




                                                       7



19-40267-jpg       Doc 73      FILED 05/10/19         ENTERED 05/10/19 10:21:31                Page 17 of 86
  The undersigned agree and acknowledge that they are duly authorized to enter into this Agreement and
  have voluntarily done so.

     PENDER:                                             BORROWER:

     PENDER CAPITAL ASSET BASED LENDING FUND             CALIFORNIA PALMS, LLC, an Ohio limited
     I, LP, a Delaware limited partnership               liability company
                j            1 /
     By:                                                 By:
     Name:                                                       Sebastian Rucci, Manager
     Its:

                                                         GUARANTOR:


                                                         SEBASTIAN RUCCI




                                                         CALIFORNIA PALMS ADDICTION RECOVERY
                                                         CAMPUS, INC., an Ohio corporation

                                                         By;
                                                                 Sebastian Rueei,


  31961416.10\157569-00001




                              Signature Page to Settlement Agreement and Release



19-40267-jpg        Doc 73   FILED 05/10/19         ENTERED 05/10/19 10:21:31               Page 18 of 86
  The undersigned agree and acknowledge that they are duly authorized to enter into this Agreement and
  have voluntarily done so.

     FENDER:                                             BORROWER:

     PENDER CAPITAL ASSET BASED LENDING FUND             CALIFORNIA PALMS, LLC, an Ohio limited
     I, LP, a Delaware limited partnership               liability company

     By:                                                 By:
     Name: Zachary Murphy                                          ebastian Rucci, Manager
     Its:

                                                         GUARANTOR:


                                                               ASTIAN RUCCI




                                                         CALIFORNIA PALMS ADDICTION RECOVERY
                                                         CAMPUS, INC., .n Ohio corporation

                                                         By:
                                                                   eba tian Rucci,


  31961416.10\157569-00001




                              Signature Page to Settlement Agreement and Release



19-40267-jpg        Doc 73   FILED 05/10/19          ENTERED 05/10/19 10:21:31               Page 19 of 86
                                   EXHIBIT 1— LEGAL DESCRIPTION

  Situated in the Township of Anal:mown, County of Mahoiting and Stutz. of Ohl%

  And known as being Lot No.4 in Claddtts ut Yeangskiwit Plat No.l. as shown in htlahoning County Recorth of Mats
  Volume 61 Pap 122, and more .fully described as follows:

  Beginning at the Southwest corner of Lot No.16 in the Oakwood Allotment fl$ recorded hi Record Volume 27 Page
  43; thence South 2 Degrees 24 'Minutes West along the Bast line of Lot 18- In the Young and Webb Plat No. i a
  distance of        fftt to a point; thence North 87 degrees 31 minutes Wink along the South line of said Lot 18 a
  distance of 203.00 feet to a point on the Bast rig144,way of State Route 46: thence South 0 degrees 24 minutes "East
  along said right-of.,,vu a distance of 180,38 feet to a point; thence South 8/ degrees 31 minutes East along said
  411f-of...way a distance of 78.67 feet to a point; thence South 1 dupe 5? minutes East along said right-of-way a.
  distance 0271. 40 feet to a point and tile true place of beginning of the tract to be described; thence South 87
  degrees 35 minutes East a distance of 237.36 feet to apeInt thence North 52 degrees 25 minutes tast a distance of
  89.00 feet to a point on the South Um of a 60 foot street known:as Chukkar, Milf0; thence- along said South line on
  an are ofa curve to the left in a. Southeasterly direction voith a central angle of 50 degrees 0 minutes a radius of
  244,43 feet and a total aro length of 213.32 a distance of 80.00 feet to a point; thence South 3 degrees 5$ minutes 56
  seconds West a distance of433,38 toast to a point en the North right.ef.way line of Interstate Route 80; thenc4"North
  78 degrees 26 minutes West along said Noith line. a distance of 182.00 feet to a point; Thence North 51 degrees 56
  ininures West along said North line a distance of 102.85 feet to a points theme North 2 degrees 29 minutes East
  along said North line a distance of 60.00 feet to a: point; thence North 87 degrees 31 minutes West along said North
  line a distance of 65.00 feet to a petit on the East right-ofmay line of State P.outc 44; atom North 21 degrees 19
  minutes West along the said Bast line a distance of 22.58 feet to n point; thence North 1. degree 57 minutes West
  along said East line a distance of 249.60 feet to the true pima of beginning and. containing 3.009 acres of land more
  or loss.



  Commonly known as: 5455 Clarkins Dr., Youngstown, OH 44515
  Tax Parcel No.:   48-042-0-063.000

  31960277.11157569-00001




19-40267-jpg         Doc 73       FILED 05/10/19             ENTERED 05/10/19 10:21:31                     Page 20 of 86
                                   EXHIBIT 2 — STIPULATION

                 [See following page(s) for form of Stipulation and Agreed Order Regarding
      Settlement Agreement, Motion to Appoint Receiver, Pender's Fees, and Escrows and Holdbacks.]




19-40267-jpg   Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31            Page 21 of 86
                              IN THE COURT OF COMMON PLEAS
                                FOR MAHONING COUNTY, OHIO

   CALIFORNIA PALMS, LLC, et al.,                          Case No. 2018-cv-01015

                  Plaintiffs and Counter-Defendants,       Judge John M. Durkin

   v.                                                      Magistrate Dominic DeLaurentis

   PENDER CAPITAL ASSET BASED LENDING FUND I,
   LP,                                                     STIPULATION AND AGREED
                                                           ORDER REGARDING
                  Defendant and Counter-Plaintiff;         SETTLEMENT AGREEMENT,
                                                           MOTION TO APPOINT
   and                                                     RECEIVER, PENDER'S FEES,
                                                           AND ESCROWS AND
   OHIO DEPARTMENT OF JOB AND FAMILY                       HOLDBACKS
   SERVICES, et al.,

                  Third-Party Defendants.


          Upon stipulation of Pender Capital Asset Based Lending Fund I, LP, a Delaware limited

   partnership ("Pender"), California Palms, LLC, an Ohio limited liability company ("Borrower"),

   Sebastian Rucci ("Guarantor"), and California Palms Addiction Recovery Center, an Ohio

   corporation ("CPARC"), by and through undersigned counsel, and the Court otherwise being

   fully advised in the premises:

          THE COURT FINDS THAT:

          A.      Borrower and Guarantor filed this suit alleging, without limitation, that Pender

   engaged in improper activity in connection with origination of a $4,000,000 commercial

   mortgage loan (the "Loan") in March 2018.

          B.      Pender filed a counterclaim alleging, without limitation, that Borrower and

   Guarantor engaged in fraudulent activity in connection with Loan origination, and seeking to

   enforce the promissory note and mortgage.




                                                     1
19-40267-jpg    Doc 73     FILED 05/10/19      ENTERED 05/10/19 10:21:31         Page 22 of 86
          C.      John A. Wise & Assoc., PLLC (including its agent Amy Fryar) ("JAW") was the

   title company and escrow agent who handled the closing and funds relating to the Loan. No loan

   policy or endorsements were issued because the parties asked JAW to suspend further payments

   and activity relating to Loan closing pending resolution of their disputes.

          D.      Pender subsequently filed a Motion to Appoint Receiver on August 15, 2018 (the

   "Receiver Motion") to which Plaintiffs and CPARC responded. Following a status conference

   on October 23, 2018, the Court required all parties to file supplemental briefing on the Motion to

   Appoint Receiver. In accordance with the Court's order at the status conference as modified on

   the request of the parties, Pender file a supplemental brief on November 2, 2018. The Plaintiffs'

   and CPARC's supplemental brief is or was due on November 9, 2018.

          E.      The parties have entered into that certain Settlement Agreement and Release

   effective as of November 8, 2018 (the "Agreement") that provides Borrower and Guarantor until

   December 31, 2018 (the "Adjourned Date"), with certain extension rights that may continue not

   later than February 28, 2018, to perfoiiii agreed-upon terms, including but not limited to payment

   of the Settlement Payment as defined in the Agreement. If Borrower and Guarantor do so,

   Plaintiffs' Verified Complaint will be dismissed with prejudice and Pender's Verified Answer &

   Counterclaim will be dismissed without prejudice, which Pender will seek to amend to be with

   prejudice provided that (a) ninety-one (91) days from the date the Settlement Payment (as

   defined in the Agreement) is received from the Borrower Parties, and (b) no insolvency

   proceeding has been commenced by or against any Borrower Party prior to the expiration of the

   ninety-one (91) day period, as more fully described in the Agreement; if they do not, Plaintiffs

   and CPARC have agreed to entry of an Order Appointing Receiver and an Agreed Judgment




                                                    2
19-40267-jpg    Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31          Page 23 of 86
   Entry and Decree of Foreclosure (collectively, the "Order and Judgment") in this action and to

   cooperate in its submission to this Court.

          F.      In light of the parties' settlement, the parties have requested that the Court hold

   this matter in abeyance pending the Adjourned Date or any extension thereof.

          NOW, THEREFORE, IT IS ORDERED THAT:

          1.      The Receiver Motion shall be held in abeyance, and the Court will not issue a

   ruling on it, until after the Adjourned Date, unless the Parties jointly request a further extension

   of the Adjourned Date based on an extension having been exercised in accordance with the

   Agreement, which shall constitute good cause shown, and no further briefing will be required in

   light of the terms of the Agreement. Notwithstanding this, the Adjourned Date may not be

   extended after February 28, 2019, except by joint stipulation of the parties and further order of

   this Court.

          2.      JAW is immediately authorized and directed to (A) pay $34,000 to or at the

   direction of Michael Lewis in full satisfaction of all claims of Michael Lewis and Charles

   Bowles relating to the Loan; and (B) release to or at the direction of Pender all remaining funds

   received by JAW in connection with the Loan and not previously disbursed, or previously

   released to JAW or others as payment for loan policy premiums and endorsements.

          3.      Pender is authorized to take possession of and apply against the Loan balance the

   following amounts, which it is currently holding as escrows, reserves, or other holdbacks:

   (A) $420,000 in holdbacks; (B) $25,000 in real estate tax escrows; (C) $20,000 in hazard

   insurance escrows; and (D) the $10,000 deposit due under the Agreement.




                                                    3
19-40267-jpg     Doc 73    FILED 05/10/19       ENTERED 05/10/19 10:21:31            Page 24 of 86
          4.      Pender may apply the amounts received under Paragraphs 4 and 5 of this Order

   against the Loan balance in such order and priority as Pender deems appropriate in its sole and

   absolute discretion.

          5.      Pender is due fees and expenses relating to the Loan of not less than the following

   (the "Uncontested Fees"): (A) an origination fee of $212,100; (B) an underwriting fee of

   $10,000; (C) a document preparation fee of $2,000; (D) a valuation fee of $10,000; (E) a site

   visit fee of $3,876; and (F) prorated interest of $36,822 (for the balance of March 2018). Pender

   has asserted that a greater origination fee, plus additional fees and expenses, are due to Pender

   beyond the Uncontested Fees, to which Borrower and Guarantor have objected. Pender,

   Borrower, and Guarantor each reserve all claims and defenses relating to fees that Pender claims

   are due to Pender above the Uncontested Fees.




                                                Judge Durkin/Magistrate DeLaurentis




                                                   4
19-40267-jpg    Doc 73     FILED 05/10/19      ENTERED 05/10/19 10:21:31           Page 25 of 86
   Approved:


   Nancy A. Valentine (0069503)                 Jeffrey A. Kurz (75498)
   Scott R. Lesser (0095403)                    42 N. Phelps St.
   Miller Canfield Paddock & Stone, PLC         Youngstown, OH 44503
   1100 Superior Avenue East, Suite 1750        (330) 747-5879 (Phone)
   Cleveland, Ohio 44114                        (330) 743-2536 (Fax)
   (216) 716-5040 (Direct Phone)                JeffKurz@hotmail.com
   (248) 879-2000 (Company)                     Attorney for Plaintiffs/Counter-Defendants
   (248) 879-2001 (Fax)
   valentinen@millercanfield.com
   lesser@millercanfield.com
   Attorneys for Defendant/Counter-Plaintiff    James A. Vitullo (15388)
                                                5232 Nashua Drive
                                                Austintown, OH 44515-5122
                                                330-207-8571
                                                jamesavitullo@gmail.com
                                                Attorney for Plaintiffs/Counter-Defendants

                                                California Palms, LLC,
                                                an Ohio limited liability company

                                                By:
                                                Print:
                                                Title:



                                                Sebastian Rucci

                                                California Palms Addiction Recovery Campus, Inc.,
                                                an Ohio corporation

                                                By:
                                                Print:
                                                Title:

   31960207.6\157569-00001




                                                  5
19-40267-jpg       Doc 73    FILED 05/10/19    ENTERED 05/10/19 10:21:31            Page 26 of 86
               EXHIBIT 3 — STIPULATED ORDER APPOINTING RECEIVER

               [See following page(s) for form of Stipulated Order Appointing Receiver.]




19-40267-jpg   Doc 73    FILED 05/10/19        ENTERED 05/10/19 10:21:31             Page 27 of 86
                             IN THE COURT OF COMMON PLEAS
                              FOR MAHONING COUNTY, OHIO

   CALIFORNIA PALMS, LLC,                              Case No: 2018-cv-01015
   a Delaware limited liability company, et al.,
                                                       Judge John M. Durkin
          Plaintiffs/Counter-Defendants,

                  vs.                                  Magistrate Dominic DeLaurentis

   PENDER CAPITAL ASSET BASED LENDING
   FUND I, LP, a Delaware limited partnership,         STIPULATED ORDER APPOINTING
                                                       RECEIVER
          Defendant/Counter-Plaintiffs.
                                                       Parcel No. 48-042-0-063.000



          This matter is before the Court on the Motion of Defendant/Counter-Plaintiff Pender

   Capital Asset Based Lending Fund I, LP (the "Pender") for the Appointment of a Receiver (the

   "Motion"). The Court has reviewed the pleadings. Based upon the pleadings and the evidence,

   the Court finds as follows:

          A.      Pender filed its Defendant's Verified Answer and Affirr rative Defenses to

   Plaintiffs Verified Complaint and Counter-Plaintiff's Verified Counterclaim and Third-Party

   Complaint for Foreclosure and Other Relief filed June 6, 2018 (the "Answer and Counterclaim")

   and its Motion.

          B.      Plaintiff/Counter-Defendant California Palms, LLC ("Borrower") granted Pender

   a certain mortgage (the "Mortgage"), as more fully set forth in Pender's Answer and

   Counterclaim. Plaintiff/Counter-Defendant California Palms, LLC, Borrower's property

   manager(s), and all agents, employees, members, managers, officers and other agents and

   representatives of any of Borrower, Guarantor, Third-Party Defendant California Palms

   Addiction Recovery Campus, Inc., and Borrower's property manager(s) are collectively

   "Borrower's Agents."




19-40267-jpg    Doc 73     FILED 05/10/19          ENTERED 05/10/19 10:21:31         Page 28 of 86
          C.      The Mortgage granted Pender a mortgage lien against certain real property

   located at 1051 N. Canfield Niles Rd., Austintown, Ohio 44515, as more particularly described

   in EXHIBIT A to the Mortgage (the "Real Estate"). Borrower further granted Pender a security

   interest in certain personal property described in the Mortgage and other loan documents (the

   "Personal Property").

          D.      Within the Mortgage, Borrower also granted Pender an assignment of all Leases

   and Rents (the "Assignment of Rents"), as more fully set forth in the Answer and Counterclaim.

          E.      Pender is the current holder of the Note and Mortgage.

          F.      The Court has reviewed Pender's Motion, its verified Answer and Counterclaim,

   affidavit in support of the Motion, the attached exhibits and any responses.

          G.      The Court fmds that Borrower has defaulted on the loan, that Borrower consented

   to the appointment of a receiver (including by stipulating to entry of this Order), and that

   Borrower signed an enforceable assignment of rents and leases, as more fully set forth in the

   Answer and Counterclaim.

          H.      The proposed Receiver, John Lane of Inglewood Associates, LLC, is a

   disinterested and experienced receiver who has served as a receiver in many other Ohio Courts

   of Common Pleas. He is a Lake County resident and maintains a principal place of business in

   the State of Ohio.

          I.      There is good cause to appoint Inglewood Associates, through its agent John

   Lane, as receiver, even though his principal place of business is not in Mahoning County.

          J.      Pender's proposed receivership is a limited receivership over the Receivership

   Property (defined below) and not over Borrower. Its purpose is to enforce a contractual

   assignment of rents and leases, to maintain the uninterrupted operation of the Receivership




                                                    2
19-40267-jpg    Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31         Page 29 of 86
   Property, and to sell the Receivership Property. The receivership is not for the purpose of

   liquidating Borrower.

            K.     Having considered the pleadings and statements of counsel, and based on the

   stipulation of the parties and their respective counsel, the Court finds the Motion to be well

   taken.

            Pursuant to O.R.C. §2735.01(A)(2), (3), (6) and (7), the Court therefore orders as

   follows:

   1.       Appointment of Receiver.

            1.1    Inglewood Associates, LLC, by and through its agent John Lane (the "Receiver")

   hereby is appointed receiver of the Receivership Property (defined below) pursuant to section

   2735.01 of the Ohio Revised Code, to take possession of (but not title to), manage, control, and

   protect the Receivership Property, effective upon the Receiver's posting of the bond required

   below and filing an Oath of Receiver with this Court in accordance with section 2735.03 of the

   Ohio Revised Code in the form attached to this Order as Exhibit B (the "Effective Date"). The

   Receiver's duty to act as receiver is subject to the terms of this Order.

            1.2    As of the Effective Date, the Receiver is authorized and directed to take

   immediate possession and full control of the Receivership Property and to take such other actions

   as the Receiver deems reasonable and appropriate to take possession of, to exercise full control

   over, to prevent waste, and to preserve, manage, secure, and safeguard the Receivership

   Property. Neither Borrower nor any of Borrower's Agents shall have possession or control of, or

   any right to, the Receivership Property or any Income (as defined below) derived from it.

            1.3    The Receiver shall take possession of and receive from all depositories, banks,

   brokerages, and otherwise (collectively, "Financial Institutions"), any money on deposit in all




                                                     3
19-40267-jpg      Doc 73    FILED 05/10/19       ENTERED 05/10/19 10:21:31        Page 30 of 86
   such Financial Institutions belonging to or arising from the operation of the Receivership

   Property, whether such funds be in accounts titled in the name of the entity or not. All Financial

   Institutions are directed to deliver such deposits to the Receiver and such records as the Receiver

   may reasonably request with respect to such accounts.           The Receiver may indemnify the

   Financial Institution upon whom such demand is made, and is empowered to open or close any

   such accounts. The Receiver may use the tax identification number of Borrower, if and as

   appropriate.

          1.4      The Borrower, Borrower's Agents, and all other Defendants to this action are

   ordered to cooperate with the Receiver in the transition of the management of the Receivership

   Property to the Receiver, and, on the Effective Date, to turn over to the Receiver all of the

   following pertaining to the Receivership Property:

                   (a)     All keys.
                   (b)     Year-end 2017 operating statements and year-to-date 2018 operating
                           statements.
                   (c)     All on-site employee payroll records and employee files and applications.
                   (d)     An inventory of all equipment, furniture, vehicles and supplies.
                   (e)     All information about residents (that does not violate HIPAA or other
                           privacy laws), customers, patients or other service recipients, current
                           orders, any services performed in the preceding ten (10) months, and
                           accounts receivable.
                   (f)     All existing service contracts.
                   (g)     All pending bids for contractor work.
                   (h)     All insurance policies on the Receivership Property and their terms.
                   (i)     Information regarding all insurance claims submitted in the past three (3)
                           years.
                   (j)     Site plans, specifications, floor plans, drawings, measurements, etc.
                   (k)     Documents identifying and summarizing all pending litigation (excluding
                           this action).
                   (1)     All documents, books, records and computer files, computer equipment,
                           software, management files, equipment, furniture, supplies, and all
                           passwords needed to access all software and computer files, and e-mail


                                                     4
19-40267-jpg      Doc 73    FILED 05/10/19       ENTERED 05/10/19 10:21:31           Page 31 of 86
                          accounts maintained by the Borrower both at the offices of the Borrower
                          and off-site including, but not limited to, all records concerning the
                          Income, licenses and certifications of Borrower, the Mortgaged Property
                          and its employees and the operation and management of the businesses of
                          the Borrower.
                  (m)     All documents containing formulas, trade secrets, methods, and processes
                          necessary to the manufacturing of any products made by the Borrower.
                  (n)     All documents reflecting payables and vendor information.
                  (o)     All information concerning real estate taxes and personal property taxes.
                  (p)     A list of all utilities and utility accounts, along with copies of the most
                          recent and any unpaid utility bills.
                  (q)     All permits, licenses, regulatory approvals, provider agreements, or other
                          documents or information pertaining to or necessary or useful in
                          connection with the operations of the Receivership Property as a Health
                          Facility, including all communication/correspondence files, applications,
                          and other material relating thereto.
                  (r)     All leases including all communication/correspondence files.
                  (s)     Documents pertaining to all pending new leases/renewals.
                  (t)     Certificates of Occupancy.
                  (u)     A current rent roll.
                  (v)     Tenant contact names and telephone numbers.
                  (w)     The occupant ledgers.
                  (x)     All security deposits, security deposit accounts, advance payments,
                          advance payment accounts, other deposits, and other deposit accounts,
                          including an accounting for all such amounts and accounts.
                  (y)     The petty cash, if any.
                  (z)     A current aged accounts receivable/delinquency report.
                  (aa)    An aged listing of all trade payables and other payables.
                  (bb)    A list of all historical operating expenses for the Property.
                  (cc)    Such other records pertaining to the management of the Receivership as
                          may be reasonably requested by the Receiver.
          1.5     The Borrower and Borrower's Agents are under a continuing obligation to turn

   over all items listed in Section 1.4 after the Effective Date.

          1.6     The Borrower and Borrower's Agents are prohibited from removing any personal

   property belonging to the Borrower, or diverting any Income.



                                                     5
19-40267-jpg     Doc 73     FILED 05/10/19        ENTERED 05/10/19 10:21:31           Page 32 of 86
          1.7     Borrower and Borrower's Agents shall fully cooperate with Receiver and shall

   take all steps necessary to comply with this Order and other orders of the Court, and with all

   applicable law and/or rules and are enjoined from interfering with the use, management,

   possession, control, and liquidation of the Receivership Property by the Receiver.

          1.8     The Borrower and Borrower's Agents shall fully cooperate with the Receiver in

   adding the Receiver and Pender as additional insureds and Pender as the loss payee on all

   insurance relating to the operation and management of the Receivership Property including, but

   not limited to, fire, extended coverage, auto and van coverage, property damage, liability,

   fidelity, errors and omissions, and workers compensation, and modifying the policies if deemed

   appropriate by the Receiver. The Borrower and Borrower's Agents are prohibited from

   canceling, reducing or modifying any and all insurance coverage in existence with respect to the

   Receivership Property.

   2.     Receiver's Duties and Authority.

          2.1     The Receiver shall be vested with and shall discharge the following authority,

   powers and duties:

                  (a)    To maintain, secure, manage, operate, repair and preserve the
                         Receivership Property in such condition as may be deemed advisable by
                         the Receiver in its reasonable discretion.
                  (b)    To change any and all locks to the Receivership Property and limit access
                         to some or all of the Receivership Property as the Receiver deems
                         appropriate.
                  (c)    To assume control over the Receivership Property and to collect and
                         receive all Income.
                  (d)    To make routine repairs and incidental alterations to the Receivership
                         Property, as may be necessary, including, but not limited to, electrical,
                         plumbing, carpentry, masonry, and any other routine repairs or incidental
                         alterations as may be required in the course of the ordinary maintenance
                         and repair of the Receivership Property.
                  (e)    To take such action as deemed appropriate in the Receiver's discretion to
                         comply with any orders or notices of violation affecting the Receivership


                                                   6
19-40267-jpg    Doc 73      FILED 05/10/19     ENTERED 05/10/19 10:21:31           Page 33 of 86
                        Property issued by any federal, state, county, or municipal authority
                        having jurisdiction thereof.
                        To prepare and maintain complete books, records, and financial reports of
                        the Receivership Property in a form acceptable to the Court.
                        To allow Pender, its counsel and appraisers and other independent third
                        party consultants engaged by Pender access to the Receivership Property
                        at all reasonable times to inspect the Receivership Property and all books
                        and records, and to cooperate with Pender, its counsel, appraisers, and
                        other independent third-party consultants to evaluate the Receivership
                        Property.
                        To retain, hire, or discharge employees of the Borrower or Borrower's
                        Agents (none of whom are, or shall be deemed to be, employees of Pender
                        or the Receiver).
                        To establish pay rates for any employees, officers, or directors of the
                        Borrower or Borrower's Agents who perform services or duties in
                        connection with the Receivership Property after the Effective Date.
                        To review existing worker's compensation, disability, general liability,
                        and "all risks" hazard insurance and to retain, modify, or purchase such
                        insurance, and name Pender and the Receiver as additional insureds, as the
                        Receiver deems appropriate for the Receivership Property's preservation
                        and protection.
                (k)     To open and maintain a separate account with a federally insured banking
                        institution or savings association with offices in this State from which the
                        Receiver shall disburse all authorized payments as provided in this Order.
                        The Receiver may use the Borrower's tax identification number to open
                        the account. All funds received by the Receiver pertaining to the
                        Receivership Property shall be held in trust in said account, and shall not
                        be comingled with other funds collected by the Receiver for its own
                        account or as an agent for others, until disbursed as provided by this
                        Order.
                        To receive and endorse checks pertaining to the Receivership Property
                        either in the Receiver's name or in the Borrower's name.
                        To pay all appropriate real estate taxes, personal property taxes, and any
                        other taxes or assessments against the Receivership Property, if the
                        Receiver deems appropriate in its discretion. The Receiver shall not be
                        liable for any commercial activity tax owed by the Borrower.
                (n)     To prepare and file any tax returns necessary to the operation of the
                        Receivership Property as may be required by law. The Receiver shall not
                        be responsible for the preparation and filing of any tax returns for the
                        Borrower or its affiliates, (including income, personal property,
                        commercial activity, gross receipts, sales and use, or other tax returns)
                        other than to reasonably cooperate in providing the Borrower with
                        information in the Receiver's possession that may be reasonably necessary




19-40267-jpg   Doc 73    FILED 05/10/19       ENTERED 05/10/19 10:21:31           Page 34 of 86
                         for the Borrower or its affiliates to prepare and file its returns. The
                         Borrower shall provide to the Receiver any information needed to file any
                         tax returns for the Receivership Property.
                 (o)     To operate the Receivership Property under any existing name or trade
                         name (or a new name, if the Receiver deems it appropriate to do so).
                 (p)     To determine as soon as reasonably possible and report to the Court
                         whether any Income previously received by the Borrower has been used
                         for purposes other than for the maintenance, management, and expenses of
                         the Receivership Property.
                 (q)     To open and review mail directed to the Borrower and its representatives
                         pertaining to the Receivership Property. The Receiver may also take
                         exclusive possession and control, by demand to the U.S. Postal Service in
                         the name of the Receivership, of any postal boxes that are or were being
                         used by the Borrower for the receipt of rent or other mail pertaining to the
                         Receivership Property.
                 (r)     To seek assistance of law enforcement officials as necessary to preserve
                         the peace and protect the Receivership Property.
                 (s)     To employ attorneys, accountants, agents, and other professionals as the
                         Receiver may from time to time deem appropriate and on such terms and
                         conditions as the Receiver deems appropriate.          The Receiver is
                         specifically authorized to retain the law firm of Wickens, Herzer, Panza,
                         Cook & Batista Co. for general legal representation.
                 (t)     To initiate, prosecute, defend, compromise, adjust, intervene in, or become
                         party to such actions or proceedings in state or federal court as may, in its
                         opinion and discretion, be necessary or proper for the protection,
                         maintenance and preservation of the Receivership Property or carrying out
                         the terms of this Order.
                 (u)     To execute, cancel, or modify lease agreements or extensions of leases.
                 (v)     To reject any leases or unexpired contracts of the Borrower that are
                         burdensome on the Receivership Property, including but not limited to any
                         leases or unexpired contracts with any of Borrower's Agents.
                 (w)     To enforce any valid covenant of any existing lease.
                 (x)     To take any and all actions not specifically enumerated herein that are, in
                         the Receiver's judgment, necessary to properly and adequately manage,
                         control, operate, maintain, and protect the Receivership Property.
          2.2    Any security or other deposit which any tenant or occupant may have paid to

   Borrower or any of Borrower's Agents, and which is not paid to the Receiver, shall be an

   obligation of Borrower or the Borrower's Agent to whom it was paid, and may not be refunded

   by the Receiver without Pender's Approval. Any other security or other deposit that tenants or


                                                   8
19-40267-jpg    Doc 73    FILED 05/10/19       ENTERED 05/10/19 10:21:31            Page 35 of 86
occupants have paid or may pay to the Receiver shall be refundable by the Receiver in

accordance with the leases or agreements.


3.     Receiver’s Duties and Authority – Healthcare - Addiction Related

       3.1     While Borrower or their assigns retain title to the Real Estate and other

Receivership Property, the Receiver is authorized and directed:

               (a)    To take all reasonable measures necessary to operate and maintain the
                      California Palms Addiction Recovery Campus (the “Health Facility”),
                      subject to Section 6.4 and in accordance with all federal, state, and local
                      laws and regulations.
               (b)    To secure the continuation or renewal of any license agreements that
                      affect the Receivership Property or Health Facility, including any
                      licensure or provider agreement which affects the Health Facility, all
                      subject to Section 6.4.
               (c)    To take all reasonable measures necessary to maintain compliance under,
                      and secure the continuation or renewal of, any agreements with providers,
                      or to enter into agreements with providers, affecting the Receivership
                      Property and/or the Health Facility.
               (d)    To take all reasonable measures necessary to protect any and all patients
                      of the Health Facility, all subject to Section 6.4 and subject to any federal,
                      state, and local laws and regulations that may require certain protective
                      measures relative to any residents of the Health Facility.
4.     Receiver’s Authority Subject to Approval.

       4.1     In carrying out the duties contained in this Order, the Receiver is authorized upon

Approval, but is not required:

               (a)    To execute, cancel, modify, renegotiate or abrogate all service,
                      maintenance, or other contracts relating to the operations of the
                      Receivership Property, but subject to Approval for contracts in excess of
                      $5,000. All such contracts are to be terminated upon a sale or disposition
                      of the Receivership Property or termination of the Receivership.
               (b)    To engage contractors and skilled trades on a competitive bid basis to
                      maintain the Receivership Property, and to execute such contracts for such
                      purposes as the Receiver deems appropriate, if the aggregate amount will
                      exceed $5,000, but without Approval for a life-threatening or other health
                      or safety emergency.




                                                9

19-40267-jpg    Doc 73     FILED 05/10/19      ENTERED 05/10/19 10:21:31            Page 36 of 86
                  (c)    To borrow funds for purposes relating to the operation of the Receivership
                         Property. The Receiver shall not borrow funds without first providing
                         Pender, by advance written notice, a reasonable opportunity to elect to
                         advance funds required by the Receiver.
                  (d)    To contest, protest, or appeal any ad valorem tax or assessment, real estate
                         tax, personal property tax, or other tax or assessment pertaining to the
                         Receivership Property. (Any refund or reimbursement of taxes, whether
                         paid by the Receiver or the Borrower, shall be deemed "Income" to be
                         applied as provided herein.)
   5.     Sale of Receivership Property.

          5.1     Pursuant to •O.R.C. § 2735.04, the Receiver is authorized, and the Court appoints

   the Receiver as the Borrower's attorney-in-fact, to sell all or any portion of the Receivership

   Property on behalf of, and in the name of, the Borrower. This authorization and appointment is

   subject to the following conditions precedent, which the Court has deteimined to be fair to

   Borrower and the parties to this action:

                  (a)     The Receivership Property has not been sold at a foreclosure sale.
                  (b)     The sale shall be a commercially reasonable sale to a bona fide third-party
                          purchaser as determined by the Receiver in its reasonable business
                          judgment.
                  (c)    No sale shall be made to the Receiver, or to any person or entity with a
                         beneficial interest in the Receiver, or to any person or entity in which the
                         Receiver has a beneficial interest.
                  (d)     All real estate taxes shall be current at the time of the sale or shall be paid
                          current from the sale proceeds.
                  (e)     The other terms and conditions of the sale shall be appropriate in the
                          reasonable business judgment of the Receiver.
          5.2     The Receiver and the Receivership Property shall not be bound by any existing

   brokerage or listing agreement affecting the Receivership Property. The Borrower is enjoined

   from retaining a brokerage firm for the Receivership Property or otherwise interfering with the

   Receiver's retention of a brokerage firm for the Receivership Property.

          5.3     The Receiver may select and retain a real estate broker to market the Property for

   sale, and is specifically authorized to retain the brokerage arm of Prodigy Properties as the



                                                    10

19-40267-jpg    Doc 73     FILED 05/10/19        ENTERED 05/10/19 10:21:31            Page 37 of 86
   broker and listing agent for the listing, marketing, and sale of the Property, but subject to

   Pender's Approval for the retention of any other broker and such broker's listing agreement and

   commission amount. The sale, and any contract for sale, is subject to Pender's Approval. The

   sale, and any contract for sale, is further subject to approval by later order of the Court, as further

   described below. Such Court Approval may be sought by either Pender or Receiver as further

   described below, but only after Pender's Approval has been given for the sale and contract for

   sale.

           5.4    The procedures to be followed for any sale of the Receivership Property by the

   Receiver shall be as follows:

                  (a)     The sale, and contracts for sale, shall be subject to approval by further
                          order of the Court.
                  (b)     The Receiver or Pender shall move the Court for approval of any contract
                          for the sale of the Receivership Property by motion filed per the Local
                          Rules of the Mahoning County, Ohio Court of Common Pleas and the
                          Ohio receivership statute, with at least ten (10) days' prior written notice
                          to all owners of the Receivership Property, all parties to this action, and all
                          other persons with a recorded or filed lien encumbering the Receivership
                          Property to be sold (as identified in the commitment for an owner's policy
                          of title insurance previously field with the Court). If no party or person
                          objects to the proposed sale or requests a hearing within that ten (10) day
                          period, the Court may proceed without a hearing.
                  (c)     Any resulting order approving such sale (a "Sale Approval Order") shall
                          be a final order unless (i) a timely motion for rehearing or timely appeal as
                          of right is filed, and (ii) the order is stayed within such period upon
                          posting a bond in the amount of the purchase price and such other
                          conditions deemed appropriate by the Court.
                  (d)     If this Court finds in the Sale Approval Order that it is in the best interests
                          of the Receivership Property, the sale may be free and clear of all liens,
                          other than the lien of the treasurer of the county in which the Receivership
                          Property is located for real estate taxes and assessments.
                  (e)     Borrowers and all other persons possessing an equity of redemption in the
                          Receivership Property shall have seven (7) days after the date the Sale
                          Approval Order is entered, which the Court deems to be reasonable, to pay
                          to the Receiver, by cashier's check or other form of immediately available
                          funds, the greater of (i) the sale price set forth in the Sale Approval Order;
                          and (ii) an amount equal to the total of all liens upon the Receivership


                                                     11

19-40267-jpg     Doc 73     FILED 05/10/19        ENTERED 05/10/19 10:21:31            Page 38 of 86
                         Property that were to be cancelled as liens by virtue of the sale, including
                         all principal, interest, costs, and other amounts secured by those liens
                         through the date of payment (the greater of those amounts being the
                         "Redemption Amount"). If the Redemption Amount is not paid as and
                         when described in this subsection, the equity of redemption shall be
                         extinguished without further order of the Court.
                 (f)     Pursuant to R.C. 2735.04(D)(8), the statutory right to redeem set forth in
                         R.C. 2329.33 does not apply to a sale by the Receiver.
                 (g)     The closing on the sale of the Receivership Property shall take place in
                         person or by escrow at the offices of a title company of the Receiver's
                         choosing in its discretion, or at any other location deemed appropriate in
                         the Receiver's discretion.
                 (h)     Within thirty (30) days after closing of the sale of any of the Receivership
                         Property, the Receiver shall file with the Clerk of Courts and serve on the
                         parties a certificate and report of sale setting out the following with respect
                         to the property that was sold:
                                (i)     That the sale was conducted in accordance with this Order
                                        and the Sale Approval Order;
                                (ii)    The date of sale;
                                (iii)   The name of the purchaser;
                                (iv)    The purchase price;
                                (v)     The Net Proceeds of the Receivership Property (defined
                                        below); and
                                 (vi)   A copy of the closing statement, if one was prepared.
          5.5    Subject to sections the foregoing subsections of this article, the Receiver has the

   authority with respect to the sale of Receivership Property to do and perform all and every act

   desirable, proper or necessary with respect to the Receivership Property including, without

   limitation, the authority to execute and deliver deeds of conveyance, bills of sale, any mortgage

   loan assumption and/or modification agreement, the closing statement, and all other documents

   necessary or desirable in connection with the sale of the Receivership Property, all on behalf of

   and in the name of the Borrower.




                                                   12

19-40267-jpg    Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31            Page 39 of 86
          5.6     The "Net Proceeds of Sale of the Receivership Property" shall be the gross sales

   price of the Receivership Property less customary closing costs, pro rations, sales commissions

   and other adjustments reasonably approved by the Receiver in writing.

          5.7     The Net Proceeds of Sale of the Receivership Property shall be disbursed as

   ordered by the Court.

          5.8     Nothing in this Order shall enlarge or restrict the claims and defenses of Pender,

   other mortgage lien claimants, mechanic's lien claimants, judgment lien claimants, and other

   parties with respect to the Receivership Property.

   6.     Extent of Receiver's Authority.

          6.1      Although the Receiver shall have possession and control of the Receivership

   Property, the Receiver shall not take title to the Receivership Property. Title to the Receivership

   Property shall remain in the name of Borrower (other than Income and other Receivership

   Property distributed to Pender as provided in this Order), unless foreclosed upon by Pender or

   sold by the Receiver as provided above, in which cases title to the Receivership Property will

   remain in the name of the Borrower until the delivery of the Sheriff's Deed or the deed from the

   Receiver, as the case may be.

          6.2      Without limiting or expanding the foregoing, the Receiver is authorized to

   exercise all powers generally available and shall be subject to all the duties of a receiver under

   the laws of the State of Ohio that may be incidental to the management of the Receivership

   Property as described in this Order. The Receiver shall have any additional powers that are

   provided by law and that the Court may from time to time direct or confer.

          6.3     The Receiver shall, during the pendency of this action, have the right to apply to

   this Court for further instructions or directions.




                                                        13

19-40267-jpg     Doc 73     FILED 05/10/19        ENTERED 05/10/19 10:21:31         Page 40 of 86
          6.4     The authority granted to the Receiver is self-executing, unless the action requires

   Approval. The Receiver is authorized to act on behalf of, and in Borrower's name (or the

   Receiver's name), as the Receiver deems appropriate without further order of this Court and

   without personal recourse against the Receiver (subject to the General Provisions).

          6.5     The Receiver is authorized to accept advances from Pender for operating

   expenses, working capital, or improvements. All advances to the Receiver by Pender for the

   benefit of the Receivership Property, including any advances for working capital or

   improvements, and any other costs and expenses incurred by the Receiver under this Order, shall

   be deemed protective future advances under the Borrower's mortgage and security agreements

   with Pender. Any such protective future advances shall be fully secured by Pender's priority

   liens and security interests against the Receivership Property. Without derogating from the

   foregoing, any and all funds advanced by Pender to the Receiver pursuant to this Order shall:

   (a) be deemed made pursuant to contract; (b) be added to the amount of the indebtedness owed,

   jointly and severally, by the Borrower to Pender; (c) be deemed secured by the liens and security

   interests in favor of Pender on the Receivership Property to the same extent and with same

   priority as the other indebtedness secured by all existing liens and security interests in favor of

   Pender; and (d) accrue interest at the highest rate chargeable against the Borrower under any

   existing loan between the Borrower and Pender. All such funds advanced, including interest on

   advances, shall be deemed a prior lien before the repayment of any and all other claims against

   the Receivership Property (except for taxes and assessments having first priority as a matter of

   law) or proceeds of either of them. The Receiver is authorized to issue receivership certificate(s)

   to secure any such protective future advances by Pender, but subject to Approval.

   Notwithstanding the foregoing, Pender shall have the right to loan funds to the Receiver, as




                                                   14

19-40267-jpg    Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31           Page 41 of 86
   receiver, on terms which are different that the terms under any existing loan between the

   Borrower and Pender. Nothing in this section shall be construed to require Pender to advance or

   loan funds to the Receiver for any reason.

   7.     Receivership Property and Income.

          7.1    "Receivership Property" means and includes:

                  (a)    The Mortgaged Property, as described in the attached Exhibit A.
                  (b)    All tangible and intangible personal property located at the Mortgaged
                         Property.
                  (c)    All Income.
                  (d)    All permits, licenses, leases, other contracts, and other intangible property
                         pertaining to the operation of the Mortgaged Property.
                  (e)    All trade names, trademarks and intellectual property owned or used by
                         the Borrower pertaining to the operation of the Mortgaged Property.
                  (f)    Any refund or reimbursement of taxes, whether for taxes paid by the
                         Receiver or the Borrower, and whether pertaining to any tax period before
                         or after the entry of this order, and the right to institute or continue any
                         contest, protest, or appeal of any ad valorem tax or assessment, real estate
                         tax, personal property tax, or other tax or assessment pertaining to the
                         Mortgaged Property.
                  (g)    Any fixtures, trade fixtures, and tenant improvements or every kind or
                         nature located in or upon or attached to, or used or intended to be used in
                         connection with the operation of the Mortgaged Property and any
                         buildings, structures or improvements located on the Mortgaged Property
                         (to the full extent of the Borrower's interest in such).
                  (h)    All permits, licenses, other contracts, and other intangible property
                         pertaining to the Mortgaged Property and the operations of the Mortgaged
                         Property.
                  (i)    All other property, estate, right, title, and interest as described in the
                         Mortgage, Assignment of Rents, Note, and other loan documents.
                  (j)    All books, records, accounts, and documents that in any way relate to the
                         Receivership Property or Income.
          7.2     The term "Income" means, collectively, all cash, cash on hand, checks, cash

   equivalents, credit card receipts, demand deposit accounts, bank accounts, cash management or

   other financial accounts, bank or other deposits, and all other cash collateral (all whether now



                                                  15

19-40267-jpg    Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31           Page 42 of 86
   existing or later arising); current and past-due earnings, rents, prepaid rents, revenues, issues and

   profits, common area maintenance charges, accounts, and accounts receivable (all whether

   unpaid, accrued, due, or to become due); all lease termination, assumption, assignment and

   rejection claims in any bankruptcy action, and all amounts paid in partial or full satisfaction of

   any bankruptcy claim; all tax refunds and reimbursements; and all claims to issues, profits,

   income, cash collateral, and all other gross income derived from the business operations of the

   Borrower related to the Receivership Property, regardless of whether earned before or after entry

   of this Order, and regardless of whether received directly from tenants or occupants, from third

   parties on behalf of tenants or occupants, from insurance companies or pursuant to any state or

   federal program, or from any other source.

          7.3     Income shall be applied and disbursed no less frequently than a monthly basis as

   follows (but subject to the lien rights granted to Pender):

                  (a)     to the Receiver's approved fees and expenses;
                  (b)     to the current post-receivership operating expenses including, but not
                          limited to, any on-site employee payroll expenses, any real estate taxes,
                          and any other taxes arising from noinial business operations incurred
                          during the Receivership. The Receiver shall not make disbursements of
                          more than $5,000.00 toward post-receivership operating expenses without
                          Approval except for life-threatening or other health or safety issues;
                  (c)     to the repayment of any receivership certificate securing any protective
                          advances made by Pender to the Receiver;
                  (d)     except for a reasonable Receiver's reserve of $30,000, to Pender for
                          application against the outstanding expenses, interest, principal, and other
                          amounts owed under the Loan Documents, with such amounts to be
                          applied by Pender in such order and manner as Pender elects in its sole
                          discretion; and
                  (e)     any surplus to be held pending further order of the Court.

          7.4     The Receiver may make interim distributions of Income to Pender after payment

   of current operating expenses, if the Receiver's "cash on hand" exceeds $10,000.00 and if he

   otherwise deems appropriate in his discretion.


                                                    16

19-40267-jpg     Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31             Page 43 of 86
   8.      Property Management Company.

           8.1     The Receiver and the Receivership Property shall not be bound by any existing

   property management agreement affecting the Receivership Property.               The Receiver is

   specifically authorized to retain a property management company, with Approval, Notice as

   provided in Section 10.7, and as may be necessary to manage the Receivership Property. The

   Borrower is enjoined from retaining a management firm for the Receivership Property or from

   otherwise interfering with the Receiver's retention of a management firm for the Receivership

   Property.

   9.      Utility Accounts.

           9.1     The Receiver and the Receivership Property shall not be liable for the payment of

   utility charges of any kind (including, but not limited to, gas, electric, water, telephone, cable

   television, and satellite) incurred prior ,to the date of this Order.

           9.2     Utility companies providing service to the Receivership Property shall, upon

   request by the Receiver, start new accounts in the name of the Receiver, as receiver, at a zero

   balance.

           9.3     Any individual or entity receiving a copy of this Order is hereby enjoined and

   restrained from discontinuing service to the Receiver or the Receivership Property based upon

   non-payment of such utilities prior to the date of this Order and from attempting to collect utility

   charges from the Receiver pre-dating the date of this Order.

           9.4     Each utility company or entity providing service to the Receivership Property

   shall forthwith transfer any deposits which it holds to the exclusive control of the Receiver and

   shall be prohibited from demanding that the Receiver deposit additional funds in advance to

   maintain or secure such service.




                                                      17

19-40267-jpg     Doc 73      FILED 05/10/19        ENTERED 05/10/19 10:21:31         Page 44 of 86
  10.     Receiver Compensation, Reports, Accounting, and Bond.

          10.1     The Receiver shall be compensated as set forth in Exhibit C. The Receiver is

   authorized to pay his compensation and all ordinary and reasonable fees, costs, and expenses of

   the Receivership, including legal fees and expenses, as they become due.

          10.2     The Receiver's Reports (as defined below) shall include an itemized statement

   setting forth the compensation paid to the Receiver for the services rendered and costs incurred

   by it as receiver during the preceding three months, reflecting the dates of service, time spent,

   and the nature of the services rendered and costs incurred. Unless any party entitled to receive

   said Receiver's Report as provided in Section 10.7 files with the Court and serves on the

   Receiver and all other parties an objection to said Receiver's Report within ten (10) days

   following service of the Receiver's Report, the compensation set forth in the Receiver's Report

   shall be approved, subject to the Court's review of all compensation paid to the Receiver in

   connection with the Court's review and approval of the Receiver's final accounting.

          10.3     The Receiver's compensation shall be paid: (1) first from the Income from the

   Receivership Property, and (2) next, by Pender as a protective advance, but only to the extent

   that the Income is insufficient to pay the Receiver's compensation. The Receiver shall be

   pen fitted to deduct its fees directly from the Receivership Property Income or other proceeds of

   the Receivership Property. The Receiver is authorized to issue receivership certificate(s) to

   secure any protective advances made by Pender to pay the Receiver's compensation, but subject

   to Approval.

          10.4     Nothing in this Order shall require the Receiver to advance funds other than from

   Income without a bond or security for payment satisfactory to the Receiver. The Receiver shall

   not advance funds other than from Income without Approval.




                                                  18
19-40267-jpg      Doc 73    FILED 05/10/19     ENTERED 05/10/19 10:21:31          Page 45 of 86
          10.5    By the 20th day after the end of the preceding three month period the Receiver

   shall prepare a Receiver's Report (including a detailed accounting report and other appropriate

   information relative to the administration of the receivership and as required by law) pertaining

   to the operations of the Receivership Property.

          10.6    The Receiver's Reports shall be filed with the Clerk of the Court and served upon

   the parties as provided in Section 10.6.

          10.7    The Receiver shall furnish the Receiver's Reports to the following by regular First

   Class U.S. Mail, postage prepaid:

          Jeffrey A. Kurz
          Law Office of Jeffrey Kurz
          42 N. Phelps Street
          Youngstown, OH 44503

          Nancy A. Valentine
          Scott R. Lesser
          Miller Canfield Paddock & Stone, PLC
          840 W. Long Lake Road, Suite 150
          Troy, MI 48098-6358

   All other counsel of record.

          10.8    The Receiver shall post a surety bond from an insurance company licensed to do

   business in this State in an amount not less than $75,000. The cost of the bond is an expense of

   the Receivership.

   11.    Confidentiality.

          11.1    "Confidential Information" means any non-public information.

          11.2    The parties to this action, their counsel, and all those in active concert or

   participation with them, who receive actual notice of this Order, or otherwise, shall keep all

   Confidential Information provided by the Receiver confidential, and all such persons are




                                                     19

19-40267-jpg     Doc 73    FILED 05/10/19      ENTERED 05/10/19 10:21:31           Page 46 of 86
   prohibited from disclosing any Confidential Information to anyone other than the parties to this

   action and their counsel without specific order of this Court.

   12.    Approval.

          12.1    Whenever this Order uses the term "subject to Approval" or "Approval," the

   Approval shall not be deemed given except by (1) a specific "Order of Approval" from this

   Court; or (2) the consent of Pender or its counsel given in writing.

   13.    Term and Final Accounting.

          13.1    This Receivership shall continue until further order of the Court.

          13.2    The Receiver can only be removed in the Court's equitable discretion upon a

   motion for cause. If the Receiver is removed, the Court may appoint a successor receiver.

          13.3    Immediately upon termination of the Receivership, the Receiver shall turn over to

   Pender or its designee(s), all of the Receivership Property unless otherwise ordered by the Court.

          13.4    Neither the termination of the Receivership nor the Receiver's removal will

   discharge the Receiver or the Receiver's bond.

          13.5    The Receiver shall submit a final accounting (with copies to the recipients of

   Receiver's Reports as identified above) for approval by the Court within thirty (30) days after the

   termination of the Receivership or the Receiver's removal.

          13.6    Only after the Court approves the Receiver's final accounting may the Receiver

   be discharged and the Receiver's bond will be cancelled.

   14.    General Provisions.

          14.1    The Receiver is only the receiver of the Receivership Property (as defined above),

   and not of any other assets, activities, business, or operations of the Borrower. The Receiver's




                                                    20

19-40267-jpg     Doc 73    FILED 05/10/19       ENTERED 05/10/19 10:21:31              Page 47 of 86
   responsibilities, duties, and liabilities are expressly limited to those stated in this Order as the

   same are related to the Receivership Property.

          14.2    No person or entity may file suit against the Receiver, its employees, agents, or its

   attorneys, or take other action against the Receiver or the Receiver's bond, without first

   obtaining an order of this Court pemating the suit or action upon motion and an evidentiary

   hearing; provided, however, that no prior court order is required to file a motion in this action to

   enforce the provisions of this Order or any other order of this Court in this action.

          14.3    The Receiver and its employees, agents, and attorneys shall have no personal

   liability in connection with any liabilities, obligations, liens, citations, code violations, or

   amounts owed to any of the Borrower's creditors, taxing authorities, or bodies politic because of

   its duties as Receiver, whether arising before or after the Receiver's appointment. The Receiver

   and Receiver's employees, agents and attorneys shall have no personal liability with respect to

   any environmental matters arising out of or relating to the Receivership Property. Nothing in

   this Order shall grant any rights to trade creditors or general unsecured creditors, whose rights

   shall be solely deteiiiiined in accordance with Ohio law.

          14.4    The Receiver and the Receivership Property shall not be liable for the payment of

   goods or services provided to the Borrower prior to the date of this Order. Any individual or

   entity receiving a copy of this Order is hereby enjoined and restrained from discontinuing service

   to the Receiver or the Receivership Property based upon non-payment of such goods or services

   prior to the date of this Order and from attempting to collect taxes, assessments, and invoices

   from the Receiver pre-dating the date of this Order.

          14.5    All creditors, claimants, bodies politic, parties in interest, and their respective

   attorneys, agents, employees, and all other persons, firms, and corporations, hereby are, jointly




                                                    21

19-40267-jpg     Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31            Page 48 of 86
   and severally, enjoined and stayed from commencing or continuing any action at law or suit or

   proceeding in equity to foreclose any lien or enforce any claim against the Receivership

   Property, the books, records, revenues, profits, and related assets associated with the

   Receivership Property, or against the Receiver in any Court. These parties are further stayed

   from executing or issuing or causing the execution or issuance out of any Court of any writ,

   process, summons, attachment, subpoena, replevin, execution or other process for the purpose of

   impounding or taking possession of or interfering with, or enforcing any claim or lien upon any

   of the Receivership Property or the books, records, revenues, profits and related assets associated

   with the Receivership Property, or upon the Receiver, and from doing any act or thing

   whatsoever to interfere with the Receiver in the discharge of its duties in this proceeding or

   within the exclusive jurisdiction of this Court over the Receivership Property and the books,

   records, revenues, profits and related assets associated with the Receivership Property.

          14.6    The Receiver and its employees, agents, and attorneys shall have no personal

   liability and they shall have no claim asserted against them or the Receiver's bond relating to the

   Receiver's duties under this Order regarding any action taken or not taken by them in good faith.

   The Receiver and its employees, agents, and attorneys shall not be liable for any mistake of fact

   or error of judgment or for any acts or omissions of any kind, unless caused by gross negligence,

   gross or willful misconduct, malicious acts, or the failure to comply with this Court's orders.

   The Borrower, through the value of the Receivership Property, shall indemnify, hold harmless,

   and defend the Receiver, its employees, agents, and attorneys from and against any and all

   liabilities, costs, and expenses including, but not limited to, the cost of any bond required by this

   Order and legal and other fees and expenses incurred by them arising from or in any way

   connected to the performance of the Receiver's duties.




                                                    22

19-40267-jpg     Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31           Page 49 of 86
          14.7    Nothing in this Order shall be construed such that the Receiver is considered to be

   in a fiduciary relationship with Pender, any of the Defendants, or all of them collectively.

          14.8    The Borrower, its employees, agents and representatives, and all those in active

   participation or concert with them who receive notice of this Order, and all those having claims

   against the Receivership Property who receive notice of this Order, are enjoined from, and shall

   not:

                  (a)     Commit Waste. Commit or permit any waste on all or any part of the
                          Receivership Property, or suffer or commit or permit any act on all or any
                          part of the Receivership Property in violation of law, or remove, transfer,
                          encumber, or otherwise dispose of any of the Receivership Property.
                  (b)     Collect Income. Demand, collect, receive, discount, or in any other way
                          divert or use any of the Income.
                  (c)     Terminate any Utility Service. Terminate or withhold any electric, gas,
                          water, sewer, telephone, or other utility service supplying the Receivership
                          Property, require any utility deposit, or otherwise interfere with the
                          continued operations of the Receivership Property. This provision does not
                          apply to utilities under the exclusive jurisdiction of the Ohio Public
                          Utilities Commission.
                  (d)     Interfere with the Receiver. Directly or indirectly interfere in any
                          manner with the discharge of the Receiver's duties under this Order or the
                          Receiver's possession of and operation, management, marketing, or sale of
                          the Receivership Property.
                  (e)     Transfer or Encumber the Receivership Property. Expend, disburse,
                          transfer, assign, sell, convey, devise, pledge, mortgage, create a security
                          interest in, encumber, conceal, or in any manner whatsoever deal in or
                          dispose of the whole or any part of the Receivership Property including,
                          but not limited to, the Income, without prior court order.
                  (f)     Impair the Preservation of the Receivership Property. Do any act that
                          will, or that will tend to, impair, defeat, divert, prevent, or prejudice the
                          preservation of the Receivership Property, including the Income, or the
                          preservation of Pender's' interest in the Receivership Property and the
                          Income.
          14.9    The Receiver shall faithfully perform and discharge the Receiver's duties and

   obey the Court's orders.

          14.10 The Receiver is subject to the personal jurisdiction of the Court.



                                                    23

19-40267-jpg     Doc 73    FILED 05/10/19       ENTERED 05/10/19 10:21:31            Page 50 of 86
          14.11 The Receiver and its counsel are permitted to communicate ex parte with the

   Court and any magistrate referred to this matter, as well as their staff, on any matters related to

   the Receivership Property.

          14.12 This Order and its terms shall be considered compliant with the Local Rules of the

   Mahoning County, Ohio Court of Common Pleas and this Order shall take precedence in the

   event of a conflict between them.

          14.13 The Receiver's duty to act as Receiver is subject to the Receiver's written

   acceptance and approval of the terms of this Order. Upon acceptance, the Receiver shall be

   bound by each and every term contained in this Order and each and every obligation of the

   Receiver imposed by this Order.

   15.    Amendment of Order.

          15.1    This Order may be amended for cause after a motion or hearing.

   16.    No Prejudice to Foreclosure/Final Order.

          16.1    This Order shall not prejudice Pender's foreclosure of any mortgage lien or

   security interest, or any action by Pender under any loan documents, or any of Pender's other

   claims as set forth in its Complaint or any amendments thereto.

   17.    Final Appealable Order.

          16.1    This is a final appealable order and there is no just cause for delay in its entry.

   17.    Service of Order.

          17.1    Pursuant to Civ. R. 58(B), the Clerk shall serve notice of the entry of this Order

   Appointing Receiver.




                                                    24
19-40267-jpg     Doc 73    FILED 05/10/19        ENTERED 05/10/19 10:21:31             Page 51 of 86
          ALL OF WHICH IS HEREBY APPROVED AND ORDERED THIS                             DAY OF

                      , 2018.


                                                         Judge


   APPROVED:


   Nancy A. Valentine (0069503)                 Jeffrey A. Kurz (75498)
   Scott R. Lesser (0095403)                    42 N. Phelps St.
   Miller Canfield Paddock & Stone, PLC         Youngstown, OH 44503
   1100 Superior Avenue East, Suite 1750        (330) 747-5879 (Phone)
   Cleveland, Ohio 44114                        (330) 743-2536 (Fax)
   (216) 716-5040 (Direct Phone)                JeffKurz@hotmail. corn
   (248) 879-2000 (Company)                     Attorney for Plaintiffs/Counter-Defendants
   (248) 879-2001 (Fax)
   valentinen@millercanfield.com
   lesser@millercanfield.com
   Attorneys for Defendant/Counter-Plaintiff    James A. Vitullo (15388)
                                                5232 Nashua Drive
                                                Austintown, OH 44515-5122
                                                330-207-8571
                                                jamesavitullo@gmail.com
                                                Attorney for Plaintiffs/Counter-Defendants

                                                California Palms, LLC,
                                                an Ohio limited liability company

                                                By:
                                                Print:
                                                Title:



                                                Sebastian Rucci

                                                California Palms Addiction Recovery Campus, Inc.,
                                                an Ohio corporation

                                                By:
                                                Print:
                                                Title:




                                                 25

19-40267-jpg    Doc 73    FILED 05/10/19       ENTERED 05/10/19 10:21:31            Page 52 of 86
                                                  EXHIBIT A
                                             (LEGAL DESCRIPTION)

   Situated in the Township of Austintown, County of 1vliahoning and State of Ohio;

   And known as being Lot No.4 in Clarkins at Youngstown Plat No.1 as shown in tvlahoning County Records of Plats
   Volume 61 Page 122, and more fully described as follows!

   Beginning at the Southwest corner of lot No,16 in the Oakwood Allotment as recorded in Record Volume 27 Page
   43; thence South 2 Degrees 29 Minutes West along the East line of Lot 18 in the Young and Webb Plat No. 1 a
   distance of 60,00 feet to a point; thence North 87 degrees 31 minutes West along the South line of said Lot 18 a
   distance of 203.00 feet to a point on the East right-of-way of State Route 46; thence South 0 degrees 24 minutes East
   along said right-of-way a distance of 180.38 feet to a point; thence South 87 degrees 31 minutes East along said
   right-of-way a distance of 78.67 feet to a point; thence South 1 degree 57 minutes East along said right-of-way a
   distance of 271, 40 feet to a point and the true place of beginning of the tract to be described; thence South 87
   degrees 35 minutes East a distance of 237,36 feet to a point; thence North 52 degrees 25 minutes Ent a distance of
   89.00 feet to a point on the South line of a 60 foot street known as Clarkins Drive; thence along said South line on
   an arc of a curve to the left in a Southeasterly direction with a central angle of 50 degrees 0 minutes a radius of
   244.45 feet and a total are length of 213.32 a distance of 80.00 feet to a point; thence South 3 degrees 55 minutes 56
   seconds West a distance o1433.38 feet to a point en the North right-of-way line of Interstate Route 80; thence North
   78 degrees 26 minutes West along said North line a distance of 182.00 feet to a point; Thence North 51 degrees 56
   minutes West along said North lino a distance of 102.85 feet to a point; thence North 2 degrees 29 minutes East
   along said North line a distance of 60.00 feet to a point; thence North 87 degrees 31 minutes West along said North
   line a distance of 65,00 feet to a point on the East right-of-way line otStutc Route 46; thence North 21 degrees 19
   minutes West along the said East line a distance of 22.58 feet to a point; thence North 1 degree 57 minutes West
   along said East line a distance of 249.60 feet to the true place of beginning and containing 3.009 acres of land snore
   or less.


   Commonly known as:         5455 Clarkins Dr., Youngstown, OH 44515
   Tax Parcel No.:            48-042-0-063.000




19-40267-jpg       Doc 73       FILED 05/10/19             ENTERED 05/10/19 10:21:31                  Page 53 of 86
                                    EXHIBIT B
                                (OATH OF RECEIVER)




19-40267-jpg   Doc 73   FILED 05/10/19   ENTERED 05/10/19 10:21:31   Page 54 of 86
                                    COURT OF COMMON PLEAS
                                    MAHONING COUNTY, OHIO

   CALIFORNIA PALMS, LLC,                              :   CASE NO. 2018- cv-01015
   a Delaware limited liability company, et al.,       •


   Plaintiffs/Counter-Defendants,
                                                           Judge Durkin
                  vs.

   PENDER CAPITAL ASSET BASED LENDING                      Magistrate Dominic DeLaurentis
   FUND I, LP, a Delaware limited partnership,

   Pender.                                                 OATH OF RECEIVER



          The undersigned, being first duly sworn upon its oath, hereby states that it will faithfully

   and honestly discharge the duties of Receiver in the above-captioned action to the best of its

   abilities and will obey the orders of this Court.


                                                           Inglewood Associates, LLC


                                                           By: John K. Lane


                                                           Dated




19-40267-jpg     Doc 73     FILED 05/10/19         ENTERED 05/10/19 10:21:31         Page 55 of 86
   STATE OF OHIO                   )
                                   ) SS:
   COUNTY OF                       )

          Before me, the undersigned, a Notary Public in and for said County and State, personally
   appeared John K. Lane, of Inglewood Associates, LLC, and acknowledged his execution of the
   foregoing Oath of Receiver on behalf of Inglewood Associates LLC.

          Signed and sealed this           day of                   , 2018.


                                                    Notary Public
   My Commission Expires:

                                                    Printed
   County of Residence:




19-40267-jpg    Doc 73    FILED 05/10/19            ENTERED 05/10/19 10:21:31    Page 56 of 86
                                          EXHIBIT C
                                 (RECEIVERSHIP FEE SCHEDULE)

   1.       John K. Lane - $295 per hour (receiver)

   2.       Nancy D. Terrill - $295 per hour (healthcare specialist)

   3.       James R. Myers - $295 per hour (real estate)

   4.       Additional Resources - $225 - $295 per hour

   5.       Administrative Support - $90 per hour




   31959127.1\157569-00001




19-40267-jpg        Doc 73   FILED 05/10/19      ENTERED 05/10/19 10:21:31   Page 57 of 86
                        EXHIBIT 4 — FORECLOSURE JUDGMENT

          [See following pages for form of Agreed Judgment and Decree of Foreclosure.]




19-40267-jpg   Doc 73   FILED 05/10/19      ENTERED 05/10/19 10:21:31         Page 58 of 86
                               IN THE COURT OF COMMON PLEAS
                                 FOR MAHONING COUNTY, OHIO

   CALIFORNIA PALMS, LLC, et aL,                               Case No. 2018-cv-01015

                   Plaintiffs and Counter-Defendants,          Judge John M. Durkin

   v.                                                          Magistrate Dominic DeLaurentis

   PENDER CAPITAL ASSET BASED LENDING FUND I,
   LP,                                                         AGREED   JUDGMENT   AND
                                                               DECREE OF FORECLOSURE
                   Defendant and Counter-Plaintiff;

   and

   OHIO DEPARTMENT OF JOB AND FAMILY
   SERVICES, et al.,

                   Third-Party Defendants.


            Pender Capital Asset Based Lending Fund I, LP, a Delaware limited partnership

   ("Pender"), California Palms, LLC, an Ohio limited liability company ("Borrower"), Sebastian

   Rucci ("Guarantor"), and California Palms Addiction Recovery Center, an Ohio corporation

   ("CPARC") by and through undersigned counsel, hereby agree and stipulate to this agreed

   judgment and decree of foreclosure.

            The Parties hereby agree, and this Court finds, as follows:

        1. That Borrower, Guarantor, and CPARC were each served with Pender's Counterclaim,

   and filed their answer on July 19, 2018.

        2. That Third-Party Defendant Ohio Department of Job and Family Services was served by

   Federal Express on June 8, 2018, and is in default for answer.

         3. That this judgment pertains to the premises described in attached Exhibit A (the

   "Mortgaged Property").




                                                      2
19-40267-jpg      Doc 73     FILED 05/10/19      ENTERED 05/10/19 10:21:31         Page 59 of 86
      4. That the Note, Mortgage, Guaranty, and other loan documents attached to the Verified

   Counterclaim for Foreclosure and Other Relief are authentic copies of the respective documents.

      5. That Pender is the holder of the Note.

      6. That the Note is in default by Borrower having failed to pay the monthly payment due on

   May 1, 2018 and each month thereafter, and Borrower's failure to pay late charges when this

   payment was not made within ten days of its due date, along with other defaults.

      7. That as of October 1, 2018, the amount due on the loan was as follows:'

                         Principal                              4,000,000.00
                         Interest                                 280,000.00
                         Default interest                         106 666.67
                         Prepayment Premium                       233,333.33
                         Attorneys' Fees and Costs                 25,000.00
                         Credit - Holdbacks                      L420,000.00)
                         Credit - Tax Escrow                      (25,000.00)
                         Credit - Insurance Escrow                (20,000.00)
                         Credit - Deposit                         (10,000.00)
                         Total                              $   4,170,000.00
   plus additional attorneys' fees not included above. Additional attorneys' fees, property protection

   advances and costs to be expended through confirmation, along with interest at the rate of 22%

   per annum (equal to $2,444.44 per diem) from and after October 1, 2018, continue to accrue.

      8. That the Note is secured by Pender's Mortgage and the Mortgage constitutes a valid first

   lien on the Mortgaged Property, subject to any lien for unpaid taxes and assessments owed to the

   Mahoning County Treasurer.

      9. That the Mortgage was recorded on March 15, 2018 as Instrument No. 201800005457 of

   the Mahoning County records and that the conditions of the Mortgage have been broken, the

   1 The credits listed for Holdbacks, Tax Escrow, and Insurance Escrow consist of funds that this
   Court previously authorized Pender to take possession of and apply against the Loan balance.
   They are restated here for clarity, and are not intended to provided double-credit to Borrower and
   Guarantor (i.e., the "Total" above is after applying those funds based on this Court's prior order,
   and is not further reduced by that application).


                                                    3

19-40267-jpg    Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31           Page 60 of 86
   Mortgage has become absolute, and Pender is entitled to have the equity of redemption of the

   Borrower foreclosed.

      10. That, because the note is in default, the Mortgage is in default and has become absolute

   and that Pender is entitled to foreclose on its Mortgage and security interest and to apply the

   proceeds of the sale to its debt.

       11. That Defendant/Counter-Plaintiff is entitled to a judgment and decree of foreclosure.

           THE COURT THEREFORE ENTERS JUDGMENT AS FOLLOWS:

           1       In favor of Pender and against Borrower and Guarantor, jointly and severally, for

   $4,170,000.00 plus interest at the present rate of 22.0% per annum ($2,444.44 per diem) from

   and after October 1, 2018.

           2.      Pender's Mortgage secures payment of the Note, and Pender's Mortgage is a first

   lien encumbering the Mortgaged Property, subject only to the lien of the Mahoning County

   Treasurer for unpaid taxes and assessments, if any.

           3.      Unless Borrower and Guarantor shall, within three days from the date of entry of

   this judgment, pay or cause to be paid to the Clerk of Courts the cost of this action and to Pender

   the amount found due to Pender as set forth above, then:

                a. The Borrower's equity of redemption shall be foreclosed.

                b. The Mortgaged Property shall be sold, free of the interest of all parties named in

                   this action or otherwise bound by lis pendens.

                c. An Order of Sale shall issue to the Sheriff of this county, directing him to

                   appraise, advertise, and sell all of the Mortgaged Property, real or personal,

                   tangible or intangible, described in the Mortgage.

           4.      That there is no just reason for delay.




                                                     4
19-40267-jpg      Doc 73    FILED 05/10/19       ENTERED 05/10/19 10:21:31          Page 61 of 86
          5.        The Clerk is hereby ordered to serve this judgment entry on all parties pursuant to

   Civ. R. 58(B).



                                                  Judge John M. Durkin, Court of Common Pleas

   Approved:


   Nancy A. Valentine (0069503)                    Jeffrey A. Kurz (75498)
   Scott R. Lesser (0095403)                       42 N. Phelps St.
   Miller Canfield Paddock & Stone, PLC            Youngstown, OH 44503
   1100 Superior Avenue East, Suite 1750           (330) 747-5879 (Phone)
   Cleveland, Ohio 44114                           (330) 743-2536 (Fax)
   (216) 716-5040 (Direct Phone)                   JeffKurz@hotmail. corn
   (248) 879-2000 (Company)                        Attorney for Plaintiffs/Counter-Defendants
   (248) 879-2001 (Fax)
   valentinen@millercanfield.com
   lesser@millercanfield.com
   Attorneys for Defendant/Counter-Plaintiff       James A. Vitullo (15388)
                                                   5232 Nashua Drive
                                                   Austintown, OH 44515-5122
                                                   330-207-8571
                                                   jamesavitullo@gmail.com
                                                   Attorney for Plaintiffs/Counter-Defendants

                                                   California Palms, LLC,
                                                   an Ohio limited liability company

                                                   By:
                                                   Print:
                                                   Title:



                                                   Sebastian Rucci

                                                   California Palms Addiction Recovery Campus, Inc.,
                                                   an Ohio corporation

                                                   By:
                                                   Print:
                                                   Title:




                                                     5
19-40267-jpg    Doc 73       FILED 05/10/19      ENTERED 05/10/19 10:21:31             Page 62 of 86
                                                  EXHIBIT A
                                              LEGAL DESCRIPTION

   Situated hi the Township of Austintown, County of Mahoning and State of Ohio;

   And known as being Lot No.4 in Clarkins at Youngstown Plat No.1 as shown in Maiming County Records, of Plats
   Volume 61 Page 122, and more fully described as follows:

   Beginning at the Southwest corner of Jot No.16 in the Oakwood Allotment as recorded in Record Volume 27 Page
   43; thence South 2 Degrees 29 Minutes West along the East line of Lot 18 hi the Young and Webb Plat No. 1 e
   distance of 60,00 feet to a point; thence North 87 degrees 31 minutes West along the South line of said Lot 18 a
   distance of 203.00 feet to a point on the East right-of-way of State Route 46; thence South 0 degrees 24 minutes Fast
   along said right-of-way a distance of 180.38 feet to a point; thence South 87 degrees 31 minutes East along said
   right-of-way a distance of 78.67 feet to a point; thence South 1 degree 57 minutes East along said right-of-way a
   distance of 271, 40 feet to a point and the true place of beginning of the tract to be described; thence South 87
   degrees 35 minutes East a distance of 237.36 feet to a point; thence North 52 degrees 25 minutes East a distance of
   89,00 foot to a point on the South line of a 60 foot street known as Clarkins Drive; thence along said South Hoe on
   an arc of a curve to the left in a Southeasterly direction with a central angle of 50 degrees 0 minutes a radius of
   244.45 feet and a total arc length of 213,32 a distance of 80.00 feet to a point; thence South 3 degrees 55 minutes 56
   seconds West a distance of 433 38 feet to a point on the North right-of-way line of Interstate Route 80; thence North
   78 degrees 26 minutes West along said North line a distance of 182.00 feet to a point; Thence North 51 degrees 56
   minutes West along said North line a distance of 102,85 feet to a point; thence North 2 degrees 29 minutes East
   along said North line a distance of 60.00 feet to a point; thence North 87 degrees 31 minutes West along said North
   line a distance of 65,00 feet to a point on the East right-of-way line of State Route 46; thence North 21 degrees 19
   minutes West along the said East line a distance of 22,58 feet to a point; thence North 1 degree 57 minutes West
   along said East line a distance of 249.60 feet to the true plan of beginning and containing 3,009 acres of land more
   or less.



   Commonly known as: 5455 Clarkins Dr., Youngstown, OH 44515
   Tax Parcel No.:   48-042-0-063.000

   31937699.4 \ 157569-00001




19-40267-jpg         Doc 73     FILED 05/10/19            ENTERED 05/10/19 10:21:31                   Page 63 of 86
                            EXHIBIT 5 — BROKER'S RELEASE

                   [See following page(s) for form of Broker's Release of Pender.]




19-40267-jpg   Doc 73   FILED 05/10/19       ENTERED 05/10/19 10:21:31               Page 64 of 86
                                      BROKER'S MUTUAL RELEASE

           This Broker's Mutual Release ("Release") is effective as of November 8, 2018 (the "Release Date")
   among Michael Lewis and Charles Bowles (together, "Brokers"), California Palms, LLC ("Borrower"),
   Sebastian Rucci ("Guarantor"), California Palms Addiction Recovery Campus, Inc. ("CPARC," and together
   with Borrower and Guarantor, "Borrower Parties") and Pender Capital Asset Based Lending Fund I, LP
   ("Lender").

           1.       RECITALS AND DEFINITIONS.

                (a) Brokers assisted in arranging financing from Lender to Sebastian Rucci or his affiliates,
                    which affiliates may include California Palms, LLC, California Palms Addiction Recovery
                    Campus, Inc., and California Palms Hotel Inc., among others (together, "Rued").

                (b) As a result, Pender and Rucci partially documented and closed a loan from Pender to
                    California Palms, LLC (the "Loan") in March 2018. Rucci disputed the Loan's terms,
                    origination procedures, and other matters before closing was complete, however, and Brokers
                    were not paid any commission or fee.

                (c) Brokers have agreed to accept $34,000 in complete satisfaction of any claims to a fee,
                    commission, or other compensation in connection with the Loan, and are willing to provide
                    this Release conditioned on receipt of such funds to induce the parties to cause payment to be
                    made.

                (d) "Borrower Released Parties" means, collectively, (i) Borrower; (ii) Guarantor; (iii) CPARC,
                    (iv) each of their predecessors, successors, and assigns; and (v) each of their officers,
                    directors, employees, agents, attorneys, and other representatives.

                (e) "Broker Released Parties" means, collectively, (i) the Brokers; (ii) each of their affiliates,
                    predecessors, successors, and assigns; and (iii) each of their officers, directors, employees,
                    agents, attorneys, and other representatives.

                (f) "Claims" means any and all manner of debts, accounts, warranties, representations,
                    covenants, contracts, agreements, liabilities, obligations, expenses, damages, actions, claims,
                    counterclaims, demands, causes of action, suits, defenses, offsets against obligations of any
                    nature whatsoever, whether at law or in equity, known or unknown, either now accrued or
                    later maturing, in contract or in tort, at law or in equity, by reason of any matter, cause or
                    thing, from the beginning of the world to and including the date of this Release and at all
                    times thereafter.

                (g) "Lender Released Parties" means (i) Lender; (ii) its loan servicers; (iii) each of their
                    affiliates, parents, and subsidiaries; (iv) each of their predecessors, successors, and assigns;
                    and (v) each of their respective officers, directors, employees, agents, attorneys, and other
                    representatives.

                (h) "JAW' means (i) John A. Wise & Assoc., PLLC; (ii) its affiliates, parents, and subsidiaries;
                    (iii) each of their predecessors, successors, and assigns; and (v) each of their respective
                    officers, directors, employees, agents, attorneys, and other representatives, including, without
                    limitation, Amy Fryar.

           2.       BROKER'S RELEASE. Upon delivery of the sum of $34,000 on or before December 15, 2018 in
   accordance with the wire instructions that immediately follow their signature below, Brokers, for themselves and on




19-40267-jpg      Doc 73       FILED 05/10/19          ENTERED 05/10/19 10:21:31                Page 65 of 86
   behalf of their affiliates, parents and subsidiaries; each of their predecessors, successors and assigns; and their
   officers, directors, employees, agents, attorneys and other representatives, release and forever discharge the
   Borrower Released Parties, Lender Released Parties and JAW from any and all Claims arising out of or relating to, in
   whole or in part, directly or indirectly, the Loan.

           3.        BORROWER PARTIES' RELEASE. Upon the effectiveness of the release of the Brokers,
   Borrower Parties, for themselves and on behalf of their affiliates, parents and subsidiaries; each of their
   predecessors, successors and assigns; and their officers, directors, employees, agents, attorneys and other
   representatives, release and forever discharge the Brokers from any and all Claims arising out of or relating to,
   in whole or in part, directly or indirectly, the Loan.

            4.        LENDER PARTIES' RELEASE. Upon the effectiveness of the release of the Brokers, the Lender
   for themselves and on behalf of their affiliates, parents and subsidiaries; each of their predecessors, successors
   and assigns; and their officers, directors, employees, agents, attorneys and other representatives, release and
   forever discharge the Brokers from any and all Claims arising out of or relating to, in whole or in part, directly
   or indirectly, the Loan.

            5.     COUNTERPARTS. This Release may be signed in any number of counterparts as if the
   signatures were on the same instrument, and all separate documents signed shall be deemed an original. This
   Release may be signed by electronic, scanned, or facsimile signature, and each such signature will be deemed
   an original.

            6.       GOVERNING LAW. This Release is governed by Ohio law.

   LENDER:                                                  BROKERS:

   PENDER CAPITAL ASSET BASED LENDING FUND
   I, LP, a Delaware limited partnership                    MICHAEL LEWIS

   By:
   Name: Zach Murphy
   Its:

   BORROWER:
                                                            CHARLES BOWLES
   CALIFORNIA PALMS, LLC, an Ohio limited
   liability company

   By:
            Sebastian Rucci,

   CALIFORNIA PALMS ADDICTION RECOVERY                      GUARANTOR:
   CAMPUS, INC., an Ohio corporation

   By:
                                                            SEBASTIAN RUCCI
            Sebastian Rucci,




19-40267-jpg       Doc 73      FILED 05/10/19          ENTERED 05/10/19 10:21:31                 Page 66 of 86
   Brokers' Wire Instructions for Payment of Entire $34,000:

   Bank: JP Morgan Chase Bank
   ABA #: 267084131 Routing
   Attn: Michael J Lewis
   Account: 958059396
   Reference: Rucci CaliParc Settlement

   31961327.4\157569-00001




19-40267-jpg        Doc 73   FILED 05/10/19    ENTERED 05/10/19 10:21:31   Page 67 of 86
                   EXHIBIT 6 — ACKNOWLEDGMENT AND AGREEMENT

                 [See following pages for form of Acknowledgment and Agreement.]




19-40267-jpg   Doc 73   FILED 05/10/19      ENTERED 05/10/19 10:21:31          Page 68 of 86
                              AGREEMENT AND ACKNOWLEDGMENT

           This Agreement and Acknowledgment ("Acknowledgement") is entered into effective November
   8, 2018, by CALIFORNIA PALMS, LLC, an Ohio limited liability company ("Borrower"); CALIFORNIA
   PALMS ADDICTION RECOVERY CAMPUS, INC., an Ohio corporation ("CPARC"); and SEBASTIAN RUCCI,
   an individual ("Guarantor," and together with Borrower, the "Borrower Parties") (Borrower Parties and
   CPARC together are the "Rucci Parties").

                                                 RECITALS

            A.       Pender Capital Asset Based Lending Fund I, LP ("Pender"), a Delaware limited
   partnership, is the current owner and holder of a loan given to Borrower on or about March 8, 2018 in the
   original principal amount of $4,000,000 (the "Loan")

            B.     The Loan is evidenced by that certain Promissory Note (the "Note") dated March 12,
   2018, executed and delivered by Borrower and payable to Pender, and is further evidenced and secured by
   that certain Open-End Mortgage, Assignment of Rents and Security Agreement (the "Mortgage") dated
   March 12, 2018 and recorded in the Office of the Mahoning County Recorder on March 15, 2018 at
   Instrument No. 201800005457 and an Environmental Indemnity Agreement (the "Environmental
   Indemnity") dated March 12, 2018 each executed and delivered by Borrower to and for the benefit of
   Pender, and a Guaranty (the "Guaranty" and together with the Note, Mortgage and Environmental
   Indemnity, the "Loan Documents") dated March 12, 2018 executed and delivered by Rucci to Pender.
   The Loan Documents are attached to this Acknowledgment as Exhibits A through D, respectively.

           C.       The Loan and Mortgage relate to real estate having an address of 1051 N. Canfield Niles
   Rd., Austintown, Ohio (aka 5455 Clarkins Drive, Austintown Township, Ohio) and more particularly
   described in the Mortgage (the "Real Estate").

          D.      Borrower Parties have disputed whether the Loan is valid, including based on the actions
   of Pender and JAW. Borrower Parties filed suit in Mahoning County Court of Common Pleas as Case No.
   2018 CV 01015 (the "Lawsuit") to resolve these disputes. Pender filed a counterclaim in the Lawsuit, and
   named CPARC as a third-party defendant because CPARC may claim an interest in the Real Estate.

          E.      Contemporaneously with delivery of this Acknowledgment, the Rucci Parties and Pender
   have entered into that certain Settlement Agreement and Release effective November 9, 2018 (the
   "Agreement")

           NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
   is acknowledged, the Parties agree as follows:

                              ACKNOWLEDGEMENT AND AGREEMENT

           1.      The Rucci Parties affirm the above Recitals are true and accurate in all respects, and
   incorporated within this Acknowledgment as if restated in full.

           2.      Borrower Parties acknowledge and agree that each of the following is true on the date of
   execution of this Acknowledgment and shall remain true until the Loan is paid in full or the obligations
   under the Agreement are fully satisfied:

           (a)     On behalf of Borrower, Guarantor acknowledges and agrees that he executed and
                   delivered to Pender the Note to evidence the Loan.



                                                       1

19-40267-jpg     Doc 73      FILED 05/10/19       ENTERED 05/10/19 10:21:31              Page 69 of 86
          (b)     On behalf of Borrower, Guarantor acknowledges and agrees that he executed and
                  delivered to Pender the Mortgage to secure the indebtedness due under the Note.

          (c)     On behalf of Borrower, Guarantor acknowledges and agrees that he executed and
                  delivered to Pender the Environmental Indemnity to further secure the Loan and to
                  evidence additional obligations as stated in the Environmental Indemnity.

          (d)     Guarantor acknowledges and agrees that he executed and delivered to Pender the
                  Guaranty to further secure the obligations due and owing under the Note by Borrower to
                  Pender.

          (e)     The Borrower Parties acknowledge and agree that true and accurate copies of the Note,
                  Mortgage, Environmental Indemnity and Guaranty are attached to this Acknowledgment
                  as Exhibits A through D, respectively.

          (f)      The Note, the Mortgage and other Loan Documents are authentic, valid, binding and
                   enforceable agreements.

          (g)     The Mortgage and the lien granted to Pender by the Borrower against the Real Estate (as
                  defined and described in the Mortgage and Exhibit A to the Mortgage) under the
                  Mortgage remains a first and valid security interest in and lien against the Real Estate,
                  excepting only the lien of any real estate taxes or other assessments not yet due and
                  owing to the Mahoning County Treasurer.

          (h)     Borrower's Indebtedness (as defined in the Note) under the Note is a valid and binding
                  obligation.

          (i)     Borrower Parties ratify and confirm all of the agreements, terms, covenants,
                  representations, warranties and conditions of the Loan Documents in their entirety,
                  including but not limited to ratifying that the Loan is a commercial loan.

          (j)      Guarantor acknowledges and agrees to the continuing authenticity and enforceability of
                   the Guaranty, and ratifies and confirms the Guaranty, in its entirety. Guarantor agrees that
                   his Guaranty shall remain in effect until Borrower's obligations to Pender have been fully
                   paid and satisfied.

            3.      CPARC acknowledges and agrees that the Mortgage and the lien granted to Pender by the
   Borrower against the Real Estate (as defined and described in the Mortgage and Exhibit A to the
   Mortgage) under the Mortgage remains a first and valid security interest in and lien against the Real
   Estate, except as to any real estate taxes or other assessments of the Mahoning County Treasurer.

            4.      The Rucci Parties acknowledge and agree that the certain Lease Agreement dated January
   15, 2017 (the "Lease"), between California Palms Hotel, Inc. (an affiliate of Rucci Parties) and CPARC,
   is and will be the sole lease, occupancy, management, or similar agreement permitting any person or
   entity to operate or manage the Real Estate. Neither Lease nor any right under it has been or will be
   assigned, hypothecated, or otherwise transferred to any person or entity. No Rucci Party has or will,
   directly or indirectly, transferred any rights in the rents or proceeds of the Real Estate, other than to
   Pender under the Mortgage, to CPARC under the Lease, or to any receiver in connection with any request
   by Pender.




                                                        2

19-40267-jpg     Doc 73      FILED 05/10/19        ENTERED 05/10/19 10:21:31               Page 70 of 86
            5.       Guarantor acknowledges and agrees that any and all right, title, or interest he may hold to
   occupy, reside in, or use all or any portion of the Real Estate, whether in his own name or in the name of
   any other person or entity, is subordinate to the lien of the Mortgage and all advances made thereunder,
   including any renewals, extensions, modifications, or replacements thereof; that any such right, title, or
   interest will be terminated by any foreclosure of the Mortgage lien; and that, upon Pender's or any other
   person's acquisition of title to the Real Estate pursuant to any foreclosure of the Mortgage, Guarantor will
   vacate the Real Estate and surrender possession to Pender (or any third party bidder) without further
   notice or demand.


                      [THE SIGNATURE PAGE FOLLOWS ON THE NEXT PAGE.]




                                                         3

19-40267-jpg      Doc 73      FILED 05/10/19        ENTERED 05/10/19 10:21:31               Page 71 of 86
         The undersigned agree and acknowledge that they are duly authorized to enter into this
   Agreement and have voluntarily done so.

      BORROWER:

      CALIFORNIA PALMS, LLC, an Ohio limited            CALIFORNIA PALMS ADDICTION RECOVERY
      liability company                                 CAMPUS, INC., an Ohio corporation

      By:                                               By:
                Sebastian Rucci, Manager                        Sebastian Rucci,

      GUARANTOR:



      SEBASTIAN RUCCI




   32387559.3\157569-00001




   Signature Page to Agreement and Acknowledgment

19-40267-jpg        Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31          Page 72 of 86
                            EXHIBIT 7 — MUTUAL RELEASE

                        [See following page(s) for form of Mutual Release.]




19-40267-jpg   Doc 73   FILED 05/10/19       ENTERED 05/10/19 10:21:31        Page 73 of 86
                                              MUTUAL RELEASE

           This Mutual Release ("Release") is effective as of             , 201    (the "Release Date") by
   and between California Palms, LLC ("Borrower"), Sebastian Rucci ("Guarantor"), California Palms Addiction
   Recovery Campus, Inc. ("CPARC," and together with Borrower and Guarantor, "Borrower Parties") and
   Pender Capital Asset Based Lending Fund I, LP ("Lender"), pursuant to the terms of a certain Settlement
   Agreement and Release dated as of November 8, 2018 (the "Agreement").

          1.       DEFINITIONS. Capitalized terms used but not otherwise defined in this Release have the
   meanings given in the Agreement. Additionally:

                (a) "Borrower Released Parties" means, collectively, (i) Borrower; (ii) Guarantor; (iii) CPARC,
                    (iv) each of their predecessors, successors, and assigns; and (v) each of their officers,
                    directors, employees, agents, attorneys, and other representatives.

                (b)"Claims" means any and all mariner of debts, accounts, warranties, representations,
                    covenants, contracts, agreements, liabilities, obligations, expenses, damages, actions, claims,
                    counterclaims, demands, causes of action, suits, defenses, offsets against obligations of any
                    nature whatsoever, whether at law or in equity, known or unknown, either now accrued or
                    later maturing, in contract or in tort, at law or in equity, by reason of any matter, cause or
                    thing, from the beginning of the world to and including the date of this Release and at all
                    times thereafter.

                (c) "Lender Released Parties" means (i) Lender; (ii) its loan servicers; (iii) each of their
                    affiliates, parents, and subsidiaries; (iv) each of their predecessors, successors, and assigns;
                    and (v) each of their respective officers, directors, employees, agents, attorneys, and other
                    representatives.

                (d) "JAW' means (i) John A. Wise & Assoc., PLLC; (ii) its affiliates, parents, and subsidiaries;
                    (iii) each of their predecessors, successors, and assigns; and (v) each of their respective
                    officers, directors, employees, agents, attorneys, and other representatives, including, without
                    limitation, Amy Fryar.

             2.       BORROWER PARTIES' RELEASE. Borrower Parties, for themselves and on behalf of their
   affiliates, parents and subsidiaries; each of their predecessors, successors and assigns; and their officers,
   directors, employees, agents, attorneys and other representatives, release and forever discharge the Lender
   Released Parties and JAW from any and all Claims arising out of or relating to, in whole or in part, directly or
   indirectly, (a) the Loan; (b) the Loan Documents; (c) the amount due in connection with the Loan and the Loan
   Documents; (d) the Real Estate; (e) the Agreement; (f) the Lawsuit (whether such Claims actually were or
   could have been asserted in the Lawsuit); (g) the Title Company Funds; (h) the Escrows; and (i) Pender's Fees.

           3.       EXCLUSIONS FROM BORROWER PARTIES' RELEASE. Borrower Parties' release of Lender
   Released Parties specifically excludes any Claim that Lender breached the Agreement after the Release Date.

            4.       LENDER'S RELEASE. Lender releases and forever discharges Borrower Released Parties from
   any and all Claims arising out of or relating to, in whole or in part, directly or indirectly, (a) the Loan; (b) the
   Loan Documents; (c) the amount due in connection with the Loan and the Loan Documents; (d) the Real
   Estate; (e) the Agreement; (f) the Lawsuit (whether such Claims actually were or could have been asserted in
   the Lawsuit); (g) the Title Company Funds; (h) the Escrows; and (i) Pender's Fees.

            5.       EXCLUSIONS FROM LENDER'S RELEASE. Lender's release of Borrower Released Parties
   specifically excludes any Claims (1) pertaining exclusively to any loans or indebtedness other than the Loan




19-40267-jpg      Doc 73       FILED 05/10/19          ENTERED 05/10/19 10:21:31                 Page 74 of 86
   and the Indebtedness; (2) that any Borrower Party breached the Agreement; or (3) arising out of or pertaining to
   the Environmental Indemnity or any other indemnification or guaranty provisions pertaining to environmental
   matters or hazardous substances contained in the Mortgage or any other Loan Document.

           6.       VOIDING OF LENDER'S RELEASE. Lender's release of Borrower Released Parties will be null
   and void and of no further force or effective if any of the following occurs:

                 (a) Any Borrower Released Party institutes, causes to be instituted, continues prosecution of, or
                     participates in: (i) any suit or other form of action or proceeding, against any Lender Released
                     Party or otherwise in breach of Borrower Parties' release set forth in this Agreement; or
                     (ii) any state, federal, or other bankruptcy, dissolution, liquidation, or insolvency proceeding
                     or other proceeding pursuant to laws providing for the relief of debtors, including but not
                     limited to any proceeding under Title 11 of the United States Code, other than an involuntary
                     proceeding that is dismissed within 30 days of filing;

                 (b) A court of competent jurisdiction, or any trustee or receiver for any Borrower Released Party,
                     determines that the Settlement Payment or any other payments or transfers contemplated by
                     the Agreement constitutes a preference or fraudulent conveyance, or otherwise sets aside or
                     holds ineffective any of the transfers contemplated by the Agreement; or

                 (c) The Borrower Parties' release of Lender set forth in this Release is determined to be void and
                     of no force and effect.

            7.     COUNTERPARTS. This Release may be signed in any number of counterparts as if the
   signatures were on the same instrument, and all separate documents signed shall be deemed an original. This
   Release may be signed by electronic, scanned, or facsimile signature, and each such signature will be deemed
   an original.

            8.       GOVERNING LAW. This Release is governed by Ohio law.

   LENDER:                                                  BORROWER:

   PENDER CAPITAL ASSET BASED LENDING FUND                  CALIFORNIA PALMS, LLC, an Ohio limited
   I, LP, a Delaware limited partnership                    liability company

   By:                                                      By:
   Name: Zach Murphy                                                Sebastian Rucci,
   Its:

                                                            GUARANTOR:



                                                            SEBASTIAN RUCCI

                                                            CALIFORNIA PALMS ADDICTION RECOVERY
                                                            CAMPUS, INC., an Ohio corporation

                                                            By:
                                                                    Sebastian Rucci,

   31961236.3\157569-00001




19-40267-jpg        Doc 73      FILED 05/10/19         ENTERED 05/10/19 10:21:31                Page 75 of 86
               EXHIBIT 8 — MOTION TO DISMISS AND ORDER OF DISMISSAL

        [See following page(s) for form of Joint Motion to Dismiss and Stipulated Dismissal Order.]




19-40267-jpg    Doc 73     FILED 05/10/19        ENTERED 05/10/19 10:21:31             Page 76 of 86
                              IN THE COURT OF COMMON PLEAS
                                FOR MAHONING COUNTY, OHIO

   CALIFORNIA PALMS, LLC, et al.,                          Case No. 2018-cv-01015

                  Plaintiffs/Counter-Defendants,           Judge John M. Durkin

   v.                                                      Magistrate Dominic DeLaurentis

   PENDER CAPITAL ASSET BASED LENDING
   FUND I, L.P., et al.,                                   JOINT MOTION TO DISMISS

                  Defendant/Counter-Plaintiffs.


          Now come Plaintiffs/Counter-Defendants California Palms, LLC and Sebastian Rucci

   ("Plaintiffs"), Defendant/Counter-Plaintiff Pender Capital Asset Based Lending Fund I, LP

   ("Defendant"), and Third-Party Defendant California Palms Addiction Recovery Campus, Inc.

   ("CPARC") (together, Plaintiffs, Defendant, and CPARC are the "Parties"), by their respective

   undersigned counsel, and hereby move the Court for an order dismissing the case.

          This case concerns a $4 million commercial loan that, in brief, Plaintiffs assert was

   improperly issued and Defendant claims is due and entitled to be foreclosed. The Parties have

   entered into a Settlement Agreement and Release dated August 20, 2018 (the "Settlement

   Agreement"), and have performed all conditions under the Settlement Agreement. Although all

   conditions have been performed, Defendant retains the right to have its claims reinstated if

   certain post-closing conditions occur within ninety days; and the Parties therefore ask that the

   Court retain jurisdiction to enforce the Settlement Agreement in such event.

          The Parties each believe the Settlement Agreement is a fair and equitable resolution of

   the Parties' claims and defenses in this case.

          No other parties have any pending and unresolved claims, counterclaims, or affirmative

   defenses.




19-40267-jpg    Doc 73      FILED 05/10/19          ENTERED 05/10/19 10:21:31       Page 77 of 86
          As a result of the Settlement Agreement, all claims and defenses in this case have been

   resolved, subject to the post-closing conditioned mentioned above. Wherefore, the Parties

   request that the Court grant this motion to dismiss the case by entering the foilii Stipulated

   Dismissal order submitted herewith.

                                              Respectfully Submitted,


                                              Nancy A. Valentine (0069503)
                                              Scott R. Lesser (0095403)
                                              Miller Canfield Paddock & Stone, PLC
                                              1100 Superior Avenue East, Suite 1750
                                              Cleveland, Ohio 44114
                                              (216) 716-5040 (Direct Phone)
                                              (248) 879-2000 (Company)
                                              (248) 879-2001 (Fax)
                                              valentinen@millercanfield.com
                                              lesser@millercanfield.com
                                              Attorneys for Defendant/Counter-Plaintiff



                                              Jeffrey A. Kurz (75498)
                                              42 N. Phelps St.
                                              Youngstown, OH 44503
                                              (330) 747-5879 (Phone)
                                              (330) 743-2536 (Fax)
                                              JeffKurz@hotmail.com
                                              Attorney for Plaintiffs/Counter-Defendants


                                              James A. Vitullo (15388)
                                              5232 Nashua Drive
                                              Austintown, OH 44515-5122
                                              330-207-8571
                                              jamesavitullo@gmail. corn
                                              Attorney for Plaintiffs/Counter-Defendants




19-40267-jpg   Doc 73     FILED 05/10/19     ENTERED 05/10/19 10:21:31          Page 78 of 86
                             IN THE COURT OF COMMON PLEAS
                               FOR MAHONING COUNTY, OHIO

   CALIFORNIA PALMS, LLC, et al.,                        Case No. 2018-cv-01015

                 Plaintiffs/Counter-Defendants,          Judge John M. Durkin

   v.                                                    Magistrate Dominic DeLaurentis

   PENDER CAPITAL ASSET BASED LENDING
   FUND I, L.P., et al.,                                 STIPULATED DISMISSAL ORDER

                 Defendant/Counter-Plaintiffs.


          This cause came before the Court upon a Joint Motion to Dismiss filed by

   Plaintiffs/Counter-Defendants California Palms, LLC and Sebastian Rucci, Defendant/Counter-

   Plaintiff Pender Capital Asset Based Lending Fund I, LP, and Third-Party Defendant California

   Palms Addiction Recovery Campus, Inc. Having reviewed and considered the motion, and being

   otherwise advised in the premises, THE COURT ORDERS THAT:

          All claims of Plaintiffs California Palms, LLC and Sebastian Rucci are dismissed with

   prejudice and without costs.

          All claims of Defendant Pender Capital Asset Based Lending Fund I, LP are dismissed

   without prejudice and without costs.

          Notwithstanding the above dismissal, this Court retains jurisdiction to enforce the ten is

   of the Settlement Agreement.

          IT IS SO ORDERED.


                                                 Judge John M. Durkin/Magistrate
                                                 Dominic DeLaurentis
                                                 Court of Common Pleas




19-40267-jpg    Doc 73     FILED 05/10/19      ENTERED 05/10/19 10:21:31           Page 79 of 86
   Submitted and approved by:


   Nancy A. Valentine (0069503)                 Jeffrey A. Kurz (75498)
   Scott R. Lesser (0095403)                    42 N. Phelps St.
   Miller Canfield Paddock & Stone, PLC         Youngstown, OH 44503
   1100 Superior Avenue East, Suite 1.750       (330) 747-5879 (Phone)
   Cleveland, Ohio 44114                        (330) 743-2536 (Fax)
   (216) 716-5040 (Direct Phone)                JeffKurz@hotmail.com
   (248) 879-2000 (Company)                     Attorney for Plaintiffs/Counter-Defendants
   (248) 879-2001 (Fax)
   valentinen@millercanfield.com
   lesser@millercanfield.com
   Attorneys for Defendant/Counter-Plaintiff    James A. Vitullo (15388)
                                                5232 Nashua Drive
                                                Austintown, OH 44515-5122
                                                330-207-8571
                                                jamesavitullo@gmail.com
                                                Attorney for Plaintiffs/Counter-Defendants



   31960245.2\157569-00001




19-40267-jpg       Doc 73    FILED 05/10/19    ENTERED 05/10/19 10:21:31         Page 80 of 86
                  EXHIBIT 9 - LEASE SUBORDINATION AGREEMENT

          [See following pages for foim of Lease Subordination Agreement.]




19-40267-jpg   Doc 73   FILED 05/10/19   ENTERED 05/10/19 10:21:31   Page 81 of 86
                                LEASE SUBORDINATION AGREEMENT


           THIS SUBORDINATION AGREEMENT ("Agreement"), dated as of November 8, 2018 is by
   CALIFORNIA PALMS HOTEL, INC. ("Original Lessor"), CALIFORNIA PALMS, LLC, an Ohio limited liability
   company ("Owner"); CALIFORNIA PALMS ADDICTION RECOVERY CAMPUS, INC., an Ohio corporation
   ("Tenant") in favor of PENDER CAPITAL ASSET BASED LENDING FUND I, LP, a Delaware limited
   partnership ("Lender"); as follows:

            Original Lessor and Tenant have entered into a certain lease dated January 15, 2017 (as it may be
   amended, restated or replaced from time to time, the "Lease"), pursuant to which Original Lessor leased
   to Tenant, and Tenant leased from Original Lessor the premises more particularly described in the Lease
   ("Premises") and located on the real property described in Exhibit A attached hereto (the "Secured
   Property"). Subsequently, Original Lessor transferred the Secured Property to the Owner apparently
   subject to the Lease and contemporaneously the Owner obtained financing from Lender, which is secured
   by a Open-End Mortgage, Assignment of Rents and Security Agreement (the "Mortgage") dated March
   12, 2018 and recorded in the Office of the Mahoning County Recorder on March 15, 2018 at Instrument
   No. 201800005457.

            Subsequent to the advance of financing to the Owner, Lender became aware of the Lease and as
   part of that certain Settlement Agreement and Release of even date herewith related to such financing and
   other disputes between Owner, Lender, Tenant and others, Tenant has agreed to subordinate the Lease to
   Lender's Mortgage and Lender has requested that Original Lessor, Owner and Tenant make certain
   warranties and agreements as hereinafter set forth. In consideration of the mutual benefits accruing to the
   parties hereto, the receipt of which is hereby acknowledged, the parties agree as follows:

            1.      Subordination. The Lease is and at all times shall continue to be subject and subordinate
   to the lien of the Mortgage and to all advances made or to be made thereunder, and to any renewals,
   extensions, modifications or replacements thereof, unless Lender has filed a notice subordinating the lien
   of its Mortgage to the Lease. Lender specifically reserves the right to file such a notice at its sole
   election. Tenant shall not subordinate the Lease to any lien, claim, mortgage, or other encumbrance of
   any kind, except as provided in this paragraph, and any such other subordination shall be deemed a
   default under the Lease and this Agreement. Tenant agrees to execute and deliver to Lender, in form and
   substance satisfactory to Lender, such other instrument as Lender shall request in order to effectuate the
   provisions of this Agreement.

           2.      Limitation on Liability. Nothing herein contained shall impose any obligation upon
   Lender to perform any of the obligations of Original Lessor or Owner under the Lease.

          3.       Termination of Lease. In the event Lender (or any third party bidder) acquires title to the
   Secured Property either through foreclosure of the Mortgage (whether judicially or non judicially under
   power of sale) or by deed in lieu thereof, then as of the date title to the Secured Property vests in Lender



19-40267-jpg     Doc 73      FILED 05/10/19         ENTERED 05/10/19 10:21:31              Page 82 of 86
   (or any third party bidder), the Lease will automatically terminate and be of no further force or effect, and
   Tenant shall have no further rights thereunder. Lender (or any third party bidder at a foreclosure sale)
   shall acquire title to the Secured Property free and clear of any right, title or interest of Tenant. Tenant
   shall vacate the Premises and shall surrender possession thereof to Lender (or any third party bidder)
   without further notice or demand.

            4.      Further Documents. Tenant shall execute and deliver to Lender, in form and substance
   satisfactory to Lender, such other instruments as Lender shall request in order to effectuate the provisions
   of this Agreement.

           5.       Successors and Assigns. This Agreement shall inure to the benefit of and be binding
   upon the parties hereto, their successors and assigns, and the holder from time to time of the Guaranty.

           6.      Attorneys' Fees. If any legal action, arbitration or other proceeding is commenced to
   enforce any provision of this Agreement, the prevailing party shall be entitled to an award of its actual
   expenses, including without limitation, expert witness fees, reasonable attorneys' fees and disbursements.

           7.      Notices. All notices to Lender, Original Owner or Owner shall be by certified mail to the
   address given at the top of page one of this Agreement. All notices to Tenant shall be by certified mail to
   the Premises.

           8.        Miscellaneous. This Agreement may not be modified other than by an agreement in
   writing, signed by the parties hereto or by their respective successors in interest. Except as herein
   modified all of the terms and provisions of the Lease shall remain in full force and effect. In the event of
   a conflict between the Lease and this Agreement, the terms and provisions of this Agreement shall
   control. Nothing in this Agreement shall in any way impair or affect the lien created by the Mortgage or
   the other lien rights of Lender.

           9.       Counterparts. This Agreement may be executed in counterparts, which together shall
   constitute but one and the same instrument.

                                  [Signature Page Follows on the Next Page.]




                                                        -2-
19-40267-jpg      Doc 73      FILED 05/10/19        ENTERED 05/10/19 10:21:31               Page 83 of 86
   The undersigned agree and acknowledge that they are duly authorized to enter into this Agreement and have
   voluntarily done so.

      OWNER:                                                TENANT:

      CALIFORNIA PALMS, LLC, AN OHIO                        CALIFORNIA PALMS ADDICTION
      LIMITED LIABILITY COMPANY                             RECOVERY CAMPUS, INC., an Ohio
                                                            corporation
     By:
                                                            By:
              Sebastian Rucci,
                                                                  Sebastian Rucci,

      ORIGINAL LESSOR:

      CALIFORNIA PALMS HOTEL, INC., an Ohio
      corporatoin

      By:
              Sebastian Rucci,



   STATE OF 01-110
   COUNTY OF


           The foregoing instrument was acknowledged before me this    day of November, 2018 by
   Sebastian Rucci,                       of California Palms, LLC, an Ohio limited liability company
   on behalf of the company.



                                                             Notary Public
                                                             Printed Name:
                                                             My Commission
                                                             Expires:

   STATE OF 01110
   COUNTY OF


           The foregoing instrument was acknowledged before me this   day of November, 2018 by
   Sebastian Rucci,                       of California Palms Hotel, Inc., an Ohio corporation on
   behalf of the corporation.



                                                             Notary Public
                                                             Printed Name:
                                                             My Commission
                                                             Expires:




                                                      -3-
19-40267-jpg     Doc 73      FILED 05/10/19        ENTERED 05/10/19 10:21:31             Page 84 of 86
   STATE OF 01110
   COUNTY OF


           The foregoing instrument was acknowledged before me this       day of November, 2018 by
   Sebastian Rucci, an individual.



                                                         Notary Public:
                                                         Printed Name:
                                                         My Commission
                                                         Expires:




   This instrument was prepared by
   and when recorded return to:
   Nancy A. Valentine
   Miller, Canfield, Paddock and Stone, P.L.C.
   1100 Superior Avenue East, Suite 1750
   Cleveland, Ohio 44114




                                                   -4-
19-40267-jpg     Doc 73     FILED 05/10/19       ENTERED 05/10/19 10:21:31         Page 85 of 86
                                                       EXHIBIT A

                                          DESCRIPTION OF PROPERTY

   Situated in the Township of Austintown, County of Mahoning and State of Ohio;

   And known as being Lot No.4 in Clarkins at Youngstown Plat No.1 as shown in Mahoning County Reetrds of Plats
   Volume 61 Page 122, and more fully described as follows:

   Beginning at the Southwest corner of I. o No,16 in the Oakwood Allotment as recorded in Record Volume 27 Page
   43; thence South 2 Degrees 29 Minutes West along the East line of Lot 18 In the Young and Webb Plat No. 1 a
   distance of 60,00 feet to a point; thence North 87 degrees 31 minutes West along the South line of said Lot 18 a
   distance of 203.00 feet to a point on the East right-of-way. of State Route 46; thence South 0 degrees 24 minutes East
   along said right-of-way a distance of 180.38 feet to a point; thence South 87 degrees 31 minutes East along said
   right-of-way a distance of 78.67 feet to a point; thence South I degree 57 minutes East along said right-of-way a
   distance of271, 40 feet to a point and the true place of beginning of the tract to be described; thence South 87
   degrees 35 minutes East a distance 0'237.36 feet to a point; thence North 52 degrees 25 minutes East a distance of
   89.00 foot to a point on the South line of a 60 foot street known as Clark-Ms Drive; thence along said South line on
   an arc of a curve to the left in a Southeasterly direction with a central angle of 50 degrees 0 minutes a radius of
   244,45 feet and a total arc length of 213.32 a distance of 80.00 feet to a point; thence South 3 degrees 55 minutes 56
   seconds West a distance of 433,3S feet to a point on the North right-of-way line of Interstate Route 80; thence North
   78 degrees 26 minutes West along said North line a distance of 182.00 feet to a point; Thence North 51 degrees 56
   minutes West along said North line a distance of 102,85 feet to a point; thence North 2 degrees 29 minutes East
   along said North line a distance of 60,00 feet to a point; thence North 87 degrees 31 minutes West along said North
   lino a distal= of 65,00 feet to a point on the East right-of-way line of State Route 46; thence North 21 degrees 19
   minutes West along the said East line a distance of 22.58 feet to at point; thence North I degree 57 minutes West,
   along said East line a distance of 249.60 feet to the true place of beginning and containing 3.009 acres of land more
   or less.



   Commonly known as: 5455 Clarkins Dr., Youngstown, OH 44515
   Tax Parcel No.:   48-042-0-063.000

   32411557.1\157569-00001




                                                              -5-
19-40267-jpg       Doc 73       FILED 05/10/19            ENTERED 05/10/19 10:21:31                   Page 86 of 86
